



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


I.C.B.C. 
          v. Hosseini,







2006 
          BCCA 4



Date: 20060105





Docket: CA31522

Between:

Insurance 
    Corporation of British Columbia

Respondent

(Plaintiff)

And

Amin 
    Hosseini

Appellant

(Defendant)










Before:


The 
          Honourable Madam Justice Newbury




The 
          Honourable Mr. Justice Smith




The 
          Honourable Mr. Justice Thackray








G.J. 
          Collette


Counsel for the Appellant




P.D.K. 
          Fraser, Q.C.

T.D. 
          Braithwaite




Counsel for the Respondent




Place 
          and Dates of Hearing:


Vancouver, British Columbia




May 4 and 5, 2005




Place 
          and Date of Judgment:


Vancouver, British Columbia




January 5, 2006








Written 
          Reasons by
:




The 
          Honourable Mr. Justice Thackray




Concurred 
          in by:




The 
          Honourable Mr. Justice Smith (P. 54, Para. 109)

The 
          Honourable Madam Justice Newbury





Reasons for Judgment of the Honourable Mr. Justice Thackray:

[1]

On 23 August 1992 the appellant, Mr. Amin Hosseini, was the operator 
    of a stolen motorcycle on which Mr. Ian Chan was a passenger.  Mr. Chan was 
    injured when the motorcycle crashed into a barrier.  Mr. Chan took a legal 
    action against Mr. Hosseini that was settled by the Insurance Corporation 
    of British Columbia (I.C.B.C.).  I.C.B.C. then brought this action against 
    Mr. Hosseini, claiming indemnity for the amount it paid Mr. Chan.  The action 
    was based upon the assertion that Mr. Hosseini was uninsured.

[2]

The trial was heard in October 2003 by way of a summary procedure under 
    Rule 18A of the
Rules of Court
.  Judgment was awarded in favour 
    of I.C.B.C. against Mr. Hosseini in the amount of $1,080,000.  Reasons for 
    judgment were issued on 12 December 2003: 2003 BCSC 1875.  The order under 
    appeal was entered on 16 January 2004.

BACKGROUND

[3]

On 23 August 1992 a group of people met in Richmond and were joined 
    by Mr. Hosseini who arrived driving a motorcycle.  There was speculation among 
    the group that the motorcycle was stolen, but that was denied by Mr. Hosseini.  
    Mr. Hosseini was 17 years of age, having been born in Iran on 19 June 1975.  
    He was the owner of a valid B.C. drivers licence issued 30 June 1992.  The 
    expiry date of the drivers licence was 19 June 1994.  However, the licence 
    did not authorize him to drive a motorcycle.

[4]

The group decided to go to a dance club in Vancouver.  Mr. Hosseini 
    offered Mr. Chan a ride in exchange for the cover charge to the club, an offer 
    that was accepted by Mr. Chan.  Mr. Hosseini and his passenger arrived safely 
    at the dance club.  At about 1:00 a.m. Mr. Hosseini and Mr. Chan left the 
    dance club on the motorcycle.  Mr. Chan did not voice any concern about Mr. 
    Hosseinis driving on the trip to the club and accepted a ride home.  Mr. 
    Hosseini failed to negotiate a curve in the road, skidded and hit a barrier.  
    Mr. Chan suffered devastating injuries.

[5]

I.C.B.C. supplied to Mr. Chan a form of statutory declaration for completion.  
    It carried an I.C.B.C. designation and was headed  STATUTORY DECLARATION.  
    Application Under Section 19 [now 20] of the Insurance (Motor Vehicle) Act.   
    In the printed portion of the declaration was the following:

2. 
    That I am informed and believe that on the date and at the time of the death/bodily 
    injury/loss of or damage to property described in paragraph 1, the uninsured 
    motor vehicle was not insured by a valid and subsisting Owners Certificate/Policy 
    of Insurance.



The statutory declaration was sworn by Mr. Chan on 2 
    March 1993 and supplied to I.C.B.C. on 3 April 1993.

[6]

A writ of summons was issued on behalf of Mr. Chan on 11 August 1994 
    by Mr. E. James McNeney, naming only Mr. Hosseini as a defendant.  On 10 March 
    1995 a statement of claim was filed.  On 27 July 1995 I.C.B.C. retained Mr. 
    Robert K. Hartshorne to act on its behalf in the action.  Notes in the I.C.B.C. 
    file of a telephone conversation indicates that nothing done, but Mr. McNeneys 
    office thought Mr. Hosseini had entered his own appearance.  The note then 
    said: no default/we are acting and recorded that Mr. Hosseini was 
uninsured
 
    and I.C.B.C. would add itself to the action as a third party.

[7]

On 29 November 1995 Mr. Mark Olson, a claims examiner for I.C.B.C., 
    wrote to Mr. Hartshorne.  He sent the claim file, noting that Mr. Hosseini 
    was in possession of a stolen motorcycle and that his passenger had suffered 
    injuries causing paraplegia.  Mr. Olson said that he had been in discussions 
    with Mr. McNeney regarding settlement and that contributory negligence was 
    a possibility.  Mr. Olson instructed Mr. Hartshorne not to enter an appearance 
    but rather bring I.C.B.C. in as a third party and enter a statement of defence.  
    He then added: Im not aware of any negligence against the City and Im not 
    aware of any extenuating circumstances that might lessen or negate liability 
    against Hosseini but in any event we should probably deny liability and plead 
    contributory negligence.

[8]

On 16 January 1996 Mr. Hartshorne added I.C.B.C. as a statutory third 
    party pursuant to the provisions of Section 20(7) of the
Insurance (Motor 
    Vehicle) Act
, R.S.B.C. 1979, c. 204.  That section of the 1979 Act 
    is s. 21 of the present
Act
, R.S.B.C. 1996, c. 231, and these 
    reasons will henceforth refer only to section numbering as it appears in the
1996

Act
.  Section 21 provides that where I.C.B.C. 
    denies liability to an insured it may issue a third party notice and be 
    made a party to an action to which the insured is a party and in which a 
    claim is made against the insured with respect to which it might be asserted 
    that indemnity is provided by I.C.B.C.  On that same date I.C.B.C. filed a 
    statement of defence.

[9]

On 22 January 1996 Mr. Hartshorne wrote to I.C.B.C. noting that under 
    the
Act

there was $200,000 available to the plaintiff and a 
    further $2,000,000 under Uninsured Motorists Protection (UMP).  He gave 
    the opinion that clearly Mr. Hosseini would be found liable for the accident 
    and that the contributory negligence claim appeared to be weak.  He suggested 
    that damages could be in the vicinity of $1,000,000.

[10]

On 4 April 1996 an appearance was filed on behalf of Mr. Hosseini by 
    Mr. J.F. Raymond Chouinard. On 3 February 1997 Mr. Hartshorne served Mr. Chouinard 
    with a notice of trial.  In response Mr. Chouinard served Mr. Hartshorne with 
    a demand for discovery of documents.  He added as follows:

Please 
    provide us with particulars of the Third Partys denial of liability to the 
    insured Amin Hosseini. What breach are you alleging occurred? We request all 
    details of any breach alleged and copies of any evidence or documents which 
    are in your possession and relate to the alleged breach.



[11]

Mr. Hartshorne wrote to Mr. Chouinard on 14 April 1997 saying he was 
    responding to Mr. Chouinards demand for particulars of the denial of insurance 
    coverage and said:

... it is our position that it is not appropriate to deal with the insurance 
    issue between your client [Mr. Hosseini] and ICBC on the pleadings as they 
    now stand. ICBCs action in joining itself as a Third Party is to enable it 
    to defend the Plaintiffs claim as there is an absolute liability provision 
    under the
Insurance Act
.



I 
    would also suggest that it would not be helpful for your clients position 
    to have the issue of his entitlement to insurance coverage determined in this 
    action and it would be appropriate to have it decided at a later time.

As a result of a conversation with someone in Mr. Chouinards 
    office there are handwritten notes on this letter that say:

- 
    context of a 3rd party notice



- 
    would leave Chan not knowing if this is an insured or uninsured action



A reply from Mr. Chouinard on 18 April 1997 reads as 
    follows:

Further 
    to our conversation of April 15, 1997, I confirm that you will consider detailing 
    the particulars [of] the denial of insurance with the intent that the defendant 
    Hosseini will not enter into this contest but will wait until it has resolved 
    and will then deal with any possible breach.



[12]

A memo to file by Mr. Hartshorne dated 23 April 1997 said:

I 
    spoke to Ray Chouinard yesterday and he has apparently got a letter on the 
    way which agrees with us continuing to handle the defence of the claim and 
    he wont worry about the determination of whether there is coverage or not.



I 
    looked back on this thing as a result of my discussions with Ray and we came 
    on as a Third Party pursuant to Mark Olsons instructions
but in fact we 
    are taking the position that there was no permission to drive the vehicle 
    and its uninsured
and we probably should have come under section [20] 
    or [24]? and actually we were only able to come on if there is a default by 
    the Defendant and there hasnt been any default because Chouinard has been 
    acting. He seemed to have been right somewhat in that he could have joined 
    I.C.B.C. to determine whether there should have been insurance coverage primarily 
    through a determination of whether there was permission to drive the vehicle.
In any event we can probably ignore that problem for the present but I 
    thought I should record it on here in the event that it comes back some time 
    in the future
.                                                    [emphasis 
    added]



[13]

I.C.B.C. sent to Mr. Hosseini a Statutory Notice  Section 20 Uninsured 
    Motorist
on 9 November 1998
.  The notice advised that I.C.B.C. had 
    received a statutory declaration from Mr. Chan on
3 April 1993
applying 
    for payment of damages arising out of the 1992 accident.  The statutory declaration 
    was attached to the notice.  The notice further stated that if Mr. Hosseini 
    did not reply within 14 days either denying liability for the accident or 
    making arrangements satisfactory to the Corporation for the disposition or 
    settlement of the demand contained in the application by Mr. Chan,

the 
    Corporation may settle with or consent to judgment in favour of any applicant 
    or the Corporation may take such other action as is authorized by Section 
    20 of the
Insurance (Motor Vehicle) Act
including paying all or part 
    of a settlement or judgment, and upon further notice to you, the Corporation 
    may demand reimbursement from you of the payments with interest thereon or 
    the Corporation may take such other action as may be necessary to recover 
    the amounts of the payments.



[14]

This was the first notice to Mr. Hosseini that I.C.B.C. was proceeding 
    under the uninsured provisions of the
Act
.  On 18 November 1998 
    Mr. Robert Campbell of Chouinard and Company wrote to I.C.B.C. acknowledging 
    receipt of the statutory notice.  He stated that Mr. Hosseini denied any liability 
    for the accident and asked for more information regarding the allegations 
    made against Mr. Hosseini in the s. 20 notice.  He added:

More 
    than five years has passed since the accident and this has severely prejudiced 
    our clients ability to refute the allegations.
We must advise our client and an understanding of why 
    the Statutory Notice was not delivered soon after Mr. Chan made his Statutory 
    Declaration would be appropriate. Please provide us with an explanation immediately 
    along with the information requested.

[emphasis added]

There was no response to this letter by I.C.B.C.

[15]

A set of handwritten notes from Mr. Hartshornes office, probably made 
    on 18 November 1998 given their context, record a telephone conversation with 
    someone from I.C.B.C.  They referenced the action between Mr. Chan and Mr. 
    Hosseini and say that a s. 20 notice had been sent to Mr. Hosseini.  It then 
    states, Say we entered as 3
rd
party by mistake and He has spoken 
    to Chouinard on phone & confirmed we were to continue to handle defence 
     confirmed by letter  mark letter as exhibit.

[16]

In an I.C.B.C. interoffice memorandum dated 14 January 1999 it is recorded 
    that Mr. Chouinard was looking for documentation in the action.  It notes 
    that Mr. Chouinards secretary told someone in Mr. Hartshornes office that 
    she did not know if Mr. Chouinard was even going to be attending the trial.  
    The trial was scheduled for 25 January 1999.

[17]

On 11 January 1999 an offer to settle for $1,600,000 was served by 
    Mr. Jung on behalf of Mr. Chan.  On 20 January 1999 Mr. Hartshorne wrote to 
    Mr. Chouinard and advised him that a settlement had been reached for $1,260,000 
    and that,

We 
    will be asking the Master to enter Judgment in that amount this afternoon 
    at the Pre-Trial Conference today at 2:00.



[18]

The hearing took place on 20 January 1999 with counsel for I.C.B.C., 
    Mr. Chan and Mr. Hosseini present.  Mr. Robert P. Campbell appeared for Mr. 
    Hosseini.  It will be helpful to quote a paragraph from the reasons for judgment 
    of the trial judge at paragraph 8:

[8] 
    The parties appeared at a pre-trial conference before Master Doolan that afternoon. 
    Counsel for I.C.B.C. and counsel for Mr. Chan requested that the terms of 
    settlement be embodied in a court order. Counsel for Mr. Hosseini, who was 
    present, sat silent. He deposes that he did not consent to the settlement 
    or the order. I accept that the defendants counsel did not consent, but also 
    note that he neither opposed the order nor advised the court that he was merely 
    acquiescing rather than consenting to it. It is apparent that Master Doolan 
    was under the impression that the order was a consent order. He would not 
    have been in a position to grant it had it not been by consent.



[19]

There can be no doubt that counsel for I.C.B.C., counsel for Mr. Chan 
    and the master understood that the order being sought was by consent.  The 
    order was granted, drawn and sent to Mr. Chouinard.  However, by way of a 
    letter dated 9 February 1999  Mr. Campbell responded as follows:

As 
    we did not consent to this settlement we are unable to sign to Consent to 
    Judgment. Accordingly we return the Consent to Judgment unsigned to your office.



[20]

On 19 February 1999 Mr. Campbell sent to Mr. Hartshorne a signed Consent 
    Order approved as to form only.  He continued:

We 
    remind you that we have signed this Order on the understanding that this does 
    nothing to prejudice our clients ability to defend any and all allegations 
    regarding coverage for this accident and payments made to the Plaintiff by 
    the Third Party against the Defendant.



The order, signed by all counsel, was entered on 9 March 
    1999.  The order made no reference to the matter of consent.  The law firm 
    Harper Grey was retained by counsel for Mr. Hosseini to appeal the order, 
    the grounds being that the master did not have jurisdiction to grant a final 
    order other than by consent.

[21]

The reasons for judgment say as follows:

[11] 
    The parties to this action appear to have agreed, then, that Master Doolans 
    order does not limit Mr. Hosseinis rights to defend any aspect of the current 
    claim. I have considerable doubt as to whether it is open to the parties to 
    choose, by agreement, how a court order should be interpreted and applied. 
    Nonetheless, I am prepared to assume, for the purposes of this hearing, that 
    Master Doolans order did not bind Mr. Hosseini in any way.



[22]

On this appeal Mr. Hosseini submitted that the order was effective 
    from the date of pronouncement and that it stands as a valid order of the 
    British Columbia Supreme Court.  I.C.B.C., in its factum, said:

41. 
    The status of Master Doolans Order is very unclear. At the date of execution 
    of the Release and Assignment, Master Doolans Order had been pronounced 
    as a consent order, the only type of order Master Doolan had jurisdiction 
    to make, but had not yet been entered. After Hosseini denied consenting to 
    it, Master Doolans Order was entered as though it was an order without consent 
    pronounced on the merits of the case. Master Doolan lacked jurisdiction to 
    make such an order. Entry of the Order did not occur until after Chan assigned 
    his rights to ICBC. Accordingly, at the date of the assignment, the only order 
    that existed was an unentered and invalid consent order. ICBC submits that 
    in these circumstances, Chan retained all of his original rights of action 
    against Hosseini at the date of assignment.



[23]

I do not find it necessary to decide this point in view of the agreement 
    reached on 14 July 1999 between counsel for I.C.B.C. and Mr. Hosseini that 
    provided:

(a) 
    the Order of Master Doolan pronounced on January 20, 1999, and entered on 
    March 9, 1999 will not be set aside;



(b) 
    the Order does nothing more than establish the amount of the settlement reached 
    between the Plaintiff Chan and I.C.B.C.;



(c) 
    the Order does not vest in I.C.B.C. any rights of recovery against the Defendant 
    Hosseini;



(d) 
    I.C.B.C. may pursue whatever rights of recovery it may have in accordance 
    with the provisions of section 20 or 21 (formerly sections 19 and 20) of the
Insurance (Motor Vehicle) Act
(as applicable);



(e) 
    the defendant Hosseini has the right to contest the issues of coverage, liability 
    and the reasonableness or otherwise of the settlement amount contained in 
    the revised order.



[24]

Mr. Chan executed a release and assignment on 10 February 1999.  In 
    consideration of $1,260,000 he discharged I.C.B.C. from all actions, causes 
    of actions, claims and demands, including all claims brought pursuant to Section 
    20.  This included potential claims by Mr. Chan from five other motor vehicle 
    accidents.  The dates and places of those accidents are set forth in the release 
    and their existence was known to and dealt with by Mr. Justice Groberman.  
    Since no exception to Mr. Justice Grobermans findings with respect to those 
    accidents is taken on this appeal, I will repeat and adopt his summary of 
    those accidents:

[86] 
    From the evidence presented at this hearing, it is apparent that while the 
    settlement encompassed five accidents in addition to the motorcycle accident, 
    Mr. Chan would have had minimal or no claims arising out of four of them.  
    He was not injured (or, perhaps, very slightly injured) in the second, third 
    and fourth accidents. The fifth accident was solely his fault.



[87] 
    The accident of October 21, 1994 did, however, result in personal injuries, 
    and appears to have been partly the fault of the other driver involved in 
    the accident. Mr. Chan suffered some degree of whiplash in that accident, 
    and might well have been entitled to some compensation.



[25]

Mr. Hosseini was involved in another accident on 19 April 1993 when 
    his vehicle was rear-ended by a vehicle driven by Mr. Roy, insured by Saskatchewan 
    Government Insurance.  Mr. Roys insurance was declared invalid because he 
    had moved to British Columbia.  Mr. Hosseini brought an action in British 
    Columbia and obtained judgment for $1,125,000.  An appeal from that judgment 
    was dismissed. In arbitration between I.C.B.C. and Mr. Hosseini, I.C.B.C. 
    was found liable to Mr. Hosseini for $1,000,000 under the uninsured motorist 
    scheme.  Mr. Justice Williamson granted an order enforcing the award as an 
    order of the Supreme Court.

[26]

Ms. Kirsten Mehl of Hartshorne Mehl sent an email to a junior person 
    in the firm with copies to Mr. Hartshorne and I.C.B.C. that appears to have 
    been written in the summer of 1999:

I 
    spoke to Mark Olson today and he anticipates that Chris Hinkson or McGivern 
    [of Harper Grey] will be seeking to execute on the judgment of 1.26 million. 
    [This is actually the figure for the Chan settlement. I suspect this is in 
    error and should be the $1.125 million judgment that Mr. Hosseini had against 
    Mr. Roy.] He wants to send a demand letter setting out the basis for the ultimate 
    set-off which ICBC will seek  his breach and or uninsured status in the first 
    accident.



He 
    asked us to look into the initial documents and forms and the various positions 
    that have been taken from the outset. We dont usually act after we have done 
    a defence in a case even where a defence is done pursuant to an ICBC third 
    party notice. However, here it will be important to sort out what the proper 
    forum and method of proceeding is to get the judicial finding that the monies 
    paid in the first accident are owing.



Can 
    you please pull the relevant documents from our file, review the annotated 
    Insurance (Motor Vehicle) Act re determination of breach or uninsured versus 
    the insured and discuss with me. I need your opinion of the proper venue/forum 
    and then we will have to get the instructions and do what is necessary.



I 
    would like you to draft the letter which we will send but we will first send 
    it to Mark Olson with our opinion on the best method to proceed. Mark may 
    be able to apply in the appeal venue for a stay of execution but we will need 
    to be able to advise of when and how the breach/uninsured determination will 
    be made. If we start an action against the insured for a declaration that 
    he is not entitled to coverage and in fact owes money for the payments made 
    in the first accident we will likely need to discover the insured etc.



[27]

On 10 September 1999 Mr. Hartshorne sent a letter to Mr. Hosseini putting 
    him on notice that I.C.B.C. was demanding reimbursement of $1,260,000 pursuant 
    to the provisions of sections 20, 21 and 30.1 of the Act.  It said that I.C.B.C. 
    was alleging the motorcycle was stolen; Mr. Hosseini was driving without consent; 
    and he was not the holder of a valid licence to operate a motorcycle.

[28]

Mr. C. E. Hinkson, Q.C.  responded as follows on 17 September 1999:

We 
    represent Mr. Hosseini-Nejad. Your letter of September 10, 1999 has been referred 
    to us for reply.



Your 
    demand for reimbursement of I.C.B.C. is hereby rejected.



It 
    is Mr. Hosseini-Nejads position that any settlement reached between ICBC 
    and Mr. Chan was explicitly without his consent and that the Corporation did 
    not, in the negotiation of the alleged settlement, properly address his interests.



We 
    are not of course privy to the basis upon which the figure for settlement 
    was reached, but understand that no deduction was achieved for the defences 
    of
volenti non fit injuria
nor contributory negligence on the part 
    of Mr. Chan.



Should 
    you choose to take proceedings against Mr. Hosseini on behalf of ICBC we will 
    be obliged to inquire into the conduct of the defence of the action by ICBC 
    and the settlement reached which would of course oblige us to require production 
    of your file as defence counsel for ICBC, and all internal ICBC memoranda 
    concerning the case.



[29]

Mr. Hartshorne wrote to the law firm Fraser Milner Casgrain on 13 October 
    1999 to confirm that Mr. Paul Fraser, Q.C. was acting for I.C.B.C. with respect 
    to the recovery of the money that I.C.B.C. had paid to Mr. Chan.  Mr. Fraser 
    caused a writ to be issued in this action on 12 July 2000.

[30]

I.C.B.C. applied to the Supreme Court for a stay of the order for payment 
    of damages to Mr. Hosseini, alleging that it should be given the opportunity 
    to set off any damages that it might obtain in this action against him.  That 
    application was dismissed on 27 November 2001: 2001 BCSC 1642.  However, the 
    chambers judge reconsidered the matter and an order was granted providing 
    an instalment payment of $200,000 with the balance of the judgment being stayed 
    [oral reasons, 19 December 2001].  After I.C.B.C. amended its statement of 
    claim the partial stay was lifted: 2002 BCSC 1428.

[31]

That order was appealed and dismissed by this Court on 22 December 
    2003: 2003 BCCA 700.  However, by that time the trial reasons for judgment 
    had been released: 2003 BCSC 1875, 17 December 2003.

RELEVANT  LEGISLATION

[32]

I will reproduce those sections of the
Insurance (Motor Vehicle) 
    Act
, R.S.B.C. 1999, c. 204 that are most often referred to in this 
    case.  By way of underlining I will emphasize those portions that are particularly 
    relevant.

20.
Uninsured vehicles



(1) 
    In this section:



claimant 
    means a person who alleges that he or she has a right of action against an
uninsured motorist
for damages arising from bodily injury ... caused 
    by ... the use or operation of a motor vehicle ...



(2)
A claimant may apply to the corporation, in the prescribed form, for payment 
    of the damages to which he or she claims to be entitled.



(3)
The corporation must, on receiving an application under subsection (2), 
    send by registered mail a notice of the application, in the prescribed form, 
    to the uninsured motorist
...



(5)
If a notice is sent under subsection (3), the corporation may



(a)
settle with or consent to judgment in favour of the claimant on 
    behalf of and in the name of a person to whom the notice was sent, but if 
    that person replies to the corporation within the time limited by the notice, 
    denying liability, the corporation is not entitled to recover from that person 
    an amount paid by it until it has recovered a judgment against that person 
    as provided in subsection (11), or



(b) require the claimant to bring or continue an action against all persons 
    who may be liable to the claimant for the damages claimed.



(9) 
    If the corporation enters into a settlement with a claimant or a claimant 
    obtains a judgment against an uninsured motorist in accordance with this section 
    and the claimant has otherwise complied with this section and the regulations, 
    the corporation may, subject to the regulations, pay all or part of the settlement 
    or judgment.



(10)
The corporation must not, without the consent of a person to whom a notice 
    was sent under subsection (3), enter into a settlement on behalf of that person 
    or consent to judgment against that person, for an amount in excess of the 
    amount to be paid to the claimant
by the corporation under subsection 
    (9).



(11) 
    The corporation, on making a payment to a claimant, is subrogated to the claimants 
    rights against any other person liable to the claimant for the damages claimed 
    and may bring an action to recover the damages against the other person in 
    its name or in the name of the claimant, but neither a settlement under subsection 
    (5)(a) nor a consent to judgment under that subsection limits the defences 
    that an uninsured motorist may raise against the corporation.



21

Third party rights



(1) 
    Even though he or she does not have a contractual relationship with the corporation, 
    a person having a claim against an insured for which indemnity is provided 
    by an
owners certificate
under a plan or part of a plan is entitled, 
    on recovering judgment against the
insured
or settlement with the corporation, 
    to have the insurance money payable under a plan or part of a plan applied 
    toward his or her judgment or the settlement ...




(2) 
    For the purpose of this section, the corporation may at any stage compromise 
    or settle the claim.



(4) 
    No.



(b) act or default of the insured before or after that event in contravention 
    of this Act, the regulations or a plan, ...




prejudices 
    the right of a person entitled under subsection (1) to have the insurance 
    money applied on his or her judgment or claim, or is available to the corporation 
    as a defence to his or her action.



...



(7)
If the corporation denies liability to an insured under a plan or part 
    of a plan, it may issue and serve a third party notice and be made a third 
    party in any action to which the insured is a party and in which a claim is 
    made against the insured by a party with respect to which it is or might be 
    asserted that indemnity is provided under a plan or part of a plan, whether 
    or not the insured has filed a defence in the action.



(8) 
    On being made a party under subsection (7), the corporation has the right 
    to contest the insureds liability to any party claiming against the insured, 
    and to contest the amount of any claim made against the insured, as if it 
    were a defendant in the action ...

...



(10) 
    Subject to subsections (8) and (9), the corporation may, on payment of an 
    amount under this section it would not otherwise be liable to pay, require 
    an assignment of the judgment from the judgment

creditor 
    ...




26 
    (1) On making or assuming liability for payment of benefits or insurance money, 
    the corporation



(a) is subrogated to and is deemed to be the assignee of all rights of 
    recovery



30.1

Collection remedies



(1) 
    In this section:




motor 
    vehicle indebtedness means



(b)
an amount paid by the corporation under section 21 on behalf of

an insured
if



(i) the amount was, under section 21, paid to a person having a claim 
    referred to in section 21(1), and



(ii) the insured

...



(D) was, at the time that the accident occurred, operating a motor vehicle 
    when not authorized and qualified by law to operate the motor vehicle,



(2) 
    ...
if a person is indebted to the government or the corporation for a 
    motor vehicle indebtedness, the corporation may
do one or more of the 
    following for so long as any part of the motor vehicle indebtedness remains 
    outstanding:



(e)
cancel any drivers certificate issued in the debtors name;



I will be dealing with all of these sections in the course 
    of these reasons.  However, I will now make some short comments to indicate 
    why I emphasized some portions.

[33]

Section 20 concerns claims against uninsured motorists.  The claimant, 
    Mr. Chan, applied to I.C.B.C. under Section 20(1).  The Corporation must, 
    on receiving an application send it to the insured.  I.C.B.C. sent the application 
    to Mr. Hosseini six years after it was received.  Mr. Hosseini denied liability 
    and thus was not liable to indemnify the Corporation until it obtained a judgment 
    against him.

[34]

Section 21 deals with claims against insured persons for which indemnity 
    is provided by an owners certificate of insurance.  I.C.B.C. pleaded in 
    a statement of claim filed on 25 August 2000 that Mr. Hosseini was an insured 
    who, having obtained the motorcycle with the consent of the owner, was in 
    breach of the owners policy of insurance.  On 11 February 2002 I.C.B.C. 
    withdrew this assertion and alleged that Mr. Hosseini was uninsured.  Pursuant 
    to Section 21(7) I.C.B.C. served a third party notice and was made a third 
    party in the Chan action.  Pursuant to Section 30.1 I.C.B.C. claimed a motor 
    vehicle indebtedness resulting in Mr. Hosseini being unable to obtain a drivers 
    licence.

[35]

A central issue in this case is whether I.C.B.C. breached its duty 
    of good faith to Mr. Hosseini.  The principle of good faith arises between 
    an insurer and an insured.  Therefore, with respect to this principle, it 
    is Section 21 that is important.  As will be seen subsequently in these reasons 
    I find that Mr. Hosseini was treated by I.C.B.C. as an insured and a duty 
    of good faith was owed to him by I.C.B.C.

PLEADINGS



[36]

The statement of claim filed on 25 August 2000 contained the following 
    (with section numbers from the 1996
Insurance (Motor Vehicle) Act
substituted in place of the 1979 numbering):

4. 
    Hosseini was an 
insured
 and Chan was a 
person having a claim 
    against an
insured

within the meaning of those terms under section 
    21(1) [of the
Act
],
having obtained the motorcycle with the 
    consent, express or implied, of its owner
.  Contrary to the terms and 
    conditions of the owners policy of insurance with ICBC, Hosseini did not 
    have a valid motorcycle drivers licence at the time of the Collision. [underline 
    added]



5. 
    Chan commenced a tort action against Hosseini in the Supreme Court of British 
    Columbia, Action No. B944050 (the Chan Action).  ICBC filed a Statement 
    of Defence in the Chan Action and issued and served a Third Party Notice in 
    the Chan Action,
inter alia
, pursuant to its statutory rights under 
    Sections 21(7) and (8) of the Act.



6. 
    Pursuant to Section 21(2) of the Act, on or about January 20, 1999, ICBC entered 
    into a settlement with Chan in the amount of $1,260,000 (the Chan Settlement). 
    The settlement was memorialized in an order of this Court, pronounced January 
    20, 1999 ...




9. 
    On or about February 15, 1999, ICBC paid the settlement funds to Chan, pursuant 
    to the Chan Settlement. Pursuant to Section 21(6), ICBC through previous counsel, 
    delivered to Hosseini, by registered mail, a demand for reimbursement in the 
    amount of the Chan Settlement, which demand was dated September 10, 1999.



10. 
    Hosseini has neglected and/or refused to pay any monies to ICBC.



11. 
    ICBCs claim against Hosseini for the amount of the Chan Settlement constitutes 
    a 
motor vehicle indebtedness
pursuant to Section 30.1 of the [Act] 
    as, at the time of the Collision, Hosseini was operating a motor vehicle when 
    he was not authorized and qualified by law to operate the motor vehicle. ICBC 
    is entitled to recover the
motor vehicle indebtedness
by action against 
    Hosseini as a debt pursuant to the collection remedy contemplated by Section 
    30.1 of the [
Act
].



12. 
    Alternatively ICBC is entitled to recover the amount of the Chan Settlement 
    from Hosseini pursuant to Section 21(6) of the Act.



Hosseini 
    as an Uninsured Motorist



13. 
    In the further alternative, if Hosseini was not an 
insured
 within 
    the meaning of that term at the time of the Collision, then Hosseini was an 
    
uninsured motorist
 pursuant to Section 20(1) of the Act at the time 
    of the Collision. In this alternative, the Chan Settlement was made between 
    ICBC and Chan pursuant to Section 20(5) of the Act.



14. Having made the Chan Settlement under Section 20 of the Act, ICBC 
    became subrogated to Chans rights against Hosseini, and brings this action 
    to recover damages against Hosseini pursuant to Section 20(11), or alternatively 
    Section 26(1) of the Act.

[37]

Mr. Chouinard, on behalf of Mr. Hosseini, filed an amended statement 
    of defence on 19 November 2001.  The first statement of defence had simply 
    denied everything in the statement of claim.  The amended statement of defence 
    contained the following admission:

3. 
    The Defendant admits the entirety of paragraphs 4 and 5 of the Statement of 
    Claim.



Mr. Hosseini thereby
agreed
that he had obtained 
    the motorcycle with the consent, express or implied, of its owner.  It was 
    also an admission that he was driving contrary to the terms and condition 
    of the owners policy of insurance with I.C.B.C. in that he did not have 
    a valid motorcycle drivers licence at the time of the Collision.

[38]

The amended statement of defence specifically denied that Mr. Hosseini 
    was negligent in the accident.  It pleaded that no injuries were suffered 
    by Mr. Chan, but if they were they were caused by his own acts.  The
Negligence 
    Act
, R.S.B.C. 1996, c.  333 was cited as was failure to mitigate.  
    It also raised an allegation that Mr. Chans injuries were suffered in other 
    motor vehicle accidents.  The amended statement of defence also contained 
    the following allegations (again, I have inserted the section numbers for 
    the 1996
Insurance (Motor Vehicle) Act
):

16. 
    The Defendant denies he has a motor vehicle indebtedness pursuant to section 
    30.1(1) of the
Insurance (Motor Vehicle) Act.



17. 
    The Defendant denies the Plaintiff has any right of recovery against him pursuant 
    to section 21(6) of the Act.



18. 
    The Defendant says that he requested relief from forfeiture from the Plaintiff 
    pursuant to s. 19 of the current Act and the Plaintiff wrongfully and in breach 
    of its statutory duty and in bad faith failed to consider relieving the Defendant 
    from forfeiture or even considering the Defendant for relief from forfeiture.



19. 
    The Defendant denies he was an uninsured motorist pursuant to s. 20(1) of 
    the Act at the time of the collision.



20. 
    In the alternative if the Defendant was an uninsured motorist pursuant to 
    s. 20(1) of the Act the Defendant says the Plaintiff has no right of action 
    against him pursuant to that section for the following reasons:



a) the Defendant elected to defend the Chan action as a Third Party pursuant 
    to s.21 of the Act;



b) the Plaintiff failed to comply with the statutory requirements to invoke 
    the provisions of s.20 of the Act including failing to immediately forward 
    a notice to the Defendant pursuant to s. 20(3) of the current Act;



c) the Plaintiff [led] the Defendant to believe it was relying on section 
    21 of the Act and then 6½ years later [notified] him of possibly proceeding 
    under s.20 of the Act;



d) for the above reasons the Plaintiff should be estopped from proceeding 
    under s.20 of the Act.



21. 
    The Defendant says that the Plaintiff through its employees and agents, particularly 
    head office adjuster, Mark Olson, and defence lawyer, Robert Hartshorne, acted 
    in bad faith in settling the Chan action, the particulars of which, without 
    limitation, include:



a) Mark Olson being the instructing adjuster in
Chan v. Hosseini
No. B944050,
Hosseini v. Roy
, No. B936692,
Hosseini v. I.C.B.C.
, 
    U.M.P. Arbitration and five other motor vehicle accidents Chan was involved 
    in unrelated to the Defendants motor vehicle accident;



b) Robert Hartshorne undertaking to act for the Defendant in the Chan
a
ction while also taking instructions from 
    Mark Olson to act against the interests of the Defendant;



c) by settling the Chan action in contemplation of the Defendants successful 
    action against the Roys;



d) by ignoring the Plaintiffs Claims Procedure Manual respecting drivers 
    licence breaches, failing to consider relief from forfeiture under s. 19 of 
    the current Act and thereby failing to reach a decision in good faith;



...



22. 
    In further answer to paragraph 18 of the Statement of Claim, the Defendant 
    says that the Plaintiff herein has prejudiced the Defendant by their delay 
    in bringing this action such that it is no longer possible to defend this 
    matter and the Defendant pleads laches.



...



31. 
    In further answer to the whole of the Statement of Claim, the Defendant says 
    that the Plaintiff settled the Chan matter in bad faith and for an amount 
    designed to deny recovery to the Defendant herein.







[39]

On 11 February 2002 I.C.B.C. filed an amended statement of claim.
It deleted paragraph 4 of the statement of claim that alleged that Mr. 
    Hosseini was an insured, a paragraph admitted by Mr. Hosseini
.  The amended 
    statement of claim contained the following:

4. 
    Following the Collision, Chan applied to I.C.B.C. for payment of damages pursuant 
    to section 20(2) of the [
Act
]. On or about November 9, 1998, ICBC sent 
    notice of Chans application to Hosseini pursuant to section 20(3) of the 
    [
Act
]. Hosseini replied to ICBC, within the time limited by the notice, 
    denying liability, pursuant to section 20(5) of the Act  1996.



5. 
    On or about August 11, 1994, Chan commenced a tort action against Hosseini 
    in the Supreme Court of British Columbia, Action No. B944050 (the Chan Action). 
    Hosseini entered an appearance to the Chan Action on or about April 4, 1996, 
    but did not file a Statement of Defence. ICBC issued and served a Third Party 
    Notice in the Chan Action and filed a Statement of Defence of the Third Party,
inter alia
, pursuant to its statutory rights under sections 21(7) and 
    (8) of the Act.



Paragraph 6 of the statement of claim, that alleged the 
    Chan settlement was entered into pursuant to s. 21(2) of the
Act
, an 
    insured section, was amended to allege that the settlement was pursuant 
    to s.20(5) of the
Act
,
an uninsured section
.  Other  paragraphs were amended to read 
    as follows:

9. 
    On or about February 15, 1999, ICBC paid the settlement funds to Chan. ICBC 
    then delivered to Hosseini, by registered mail, a demand for reimbursement 
    in the amount of the Chan settlement, which demand was dated September 10, 
    1999 and was made pursuant to sections 20, 21, and 30.1 of the Act  1996.



10. 
    Hosseini had neglected and/or refused to pay any monies to ICBC.



11. 
    At the time of the Collision, Hosseini was an 
uninsured motorist
pursuant to section 20(1) of the Act. The Chan Settlement was made between 
    ICBC and Chan pursuant to section 20(5) of the Act  1996 and section 148.1 
    of the Regulations.



12. 
    Having made the Chan Settlement under section 20 of the Act  1996 and section 
    148.1 of the Regulations, ICBC became subrogated to Chans rights against 
    Hosseini, and brings this action to recover damages against Hosseini pursuant 
    to section 20(11) and section 26(1) of the Act  1996.



REASONS FOR JUDGMENT

[40]

Mr. Justice Groberman noted in paragraph 2 that I.C.B.C. was seeking 
    to recover $1,260,000 from Mr. Hosseini on the basis that, as the operator 
    of a stolen motorcycle, he was uninsured at the time of the accident.  At 
    paragraph 21 he said that I.C.B.C. was relying on its rights of subrogation 
    under Section 20(11).  He set forth the history of the litigation, including 
    the Chan and Roy actions and the stay of proceedings in the case at bar.  
    Some paragraphs from his reasons that are helpful to understanding this matter 
    are as follows:

[22] 
    It is only relatively recently that I.C.B.C. has settled on a position that 
    Mr. Hosseini was uninsured at the time of the accident. In defending the
Chan
action, I.C.B.C. attempted to preserve its options under both sections 20 
    (uninsured motorist) and 21 (insured motorist in breach of policy conditions) 
    of the
Insurance (Motor Vehicle) Act
.




[23] 
    For example, on April 3, 1993, it had Mr. Chan complete a statutory declaration 
    required for an uninsured motorist claim under section 20(2) of the Act. It 
    also provided a copy of the notice to Mr. Hosseini (as required by section 
    20(3) of the Act), though it waited to do so until November 9, 1998, more 
    than five years after it received it.



[24] 
    On the other hand, I.C.B.C. entered into the
Chan
litigation by filing 
    a third party notice, a step ordinarily taken under section 21(7) of the Act 
    when it defends an action where it alleges that its insured was in breach 
    of the policy of insurance. I.C.B.C. also appears to have taken steps, at 
    certain times, to prevent Mr. Hosseini from obtaining a drivers licence due 
    to an outstanding motor vehicle indebtedness to the Corporation. Pursuant 
    to section 30.1 of the
I
nsurance (Motor Vehicle) Act)

such a debt would exist only in a proceeding under section 21 of the

Insurance (Motor Vehicle) Act
,

not under section 20.



[25] 
    When the present action was commenced on August 25, 2000, I.C.B.C. had not 
    decided whether to prosecute the claim as one involving an insured in breach 
    of the conditions of his policy or as one involving an uninsured motorist. 
    In part, the difficulty appears to have arisen from the lack of a definitive 
    determination as to whether Mr. Hosseini had any colour of right to operate 
    the motorcycle. Had it not been stolen, Mr. Hosseini would have been an insured 
    operator in breach  he was not licensed to operate a motorcycle.



[26] 
    In the original Statement of Claim, I.C.B.C. based its claim alternatively 
    on section 21 of the
Insurance (Motor Vehicle] Act
(the insured in 
    breach provision) and on section 20 of that Act (the uninsured motorist 
    provision).  In his Statement of Defence, the Defendant admitted to being 
    an insured in breach.

[27] 
    On February 11, 2002, I.C.B.C. amended the Statement of Claim, abandoning 
    its claim based on section 21 of the
Insurance (Motor Vehicle) Act
; 
    it no longer alleged that the Defendant was an insured in breach of his policy, 
    but relied solely on the allegation that the Defendant was an uninsured motorist.



[28] 
    In September of this year, Mr. Hosseini brought an application under Rule 
    19(24) to have the Statement of Claim struck on the basis that it was an abuse 
    of process. He argued that I.C.B.C., having treated the case as one prosecuted 
    under the insured in breach provisions of section 21, could not now treat 
    the case as an uninsured motorist case under section 20. Garson J. dismissed 
    the application to strike the Statement of Claim, finding that it was not 
    plain and obvious that the procedure adopted by I.C.B.C. was an abuse of process.



Abuse 
    of Process



[29] 
    I will begin by dealing with the question of whether I.C.B.C. has abused the 
    process of this court and whether it should therefore be barred from pursuing 
    this claim.



[41]

The judge then dealt with Mr. Hosseinis submission that I.C.B.C. was 
    abusing the court process by not electing, before defending the Chan action, 
    as to whether it was proceeding under Section 20 or 21 of the
Act
.  
    He found at paragraph 31 that I.C.B.C. did not have to make an election 
    as to whether Mr. Hosseini was insured or uninsured, and he therefore rejected 
    the abuse of process argument.  He then said:

[32] 
    I am also of the view that Mr. Hosseini has suffered no prejudice whatsoever 
    as a result of the manner in which I.C.B.C. has proceeded. In short, I find 
    no abuse of process and no harm to the defendants case.



[42]

The judge continued for several paragraphs with an explanation of his 
    finding that no election was required.  He then said as follows:

[38] 
    While the procedures under sections 20 and 21 are different, I do not see 
    any inconsistencies between them; if I.C.B.C. is uncertain as to whether the 
    operator of a vehicle was uninsured or an insured in breach, then prudence 
    would dictate that it ensure that it complies with the procedures of both 
    sections. That is precisely what I.C.B.C. did in this case. It provided the 
    notice required by section 20, and intervened by way of a Third Party Notice. 
    ...




[39] 
    The authorities cited by Mr. Hosseini for the proposition that a person abuses 
    the courts process by pursuing inconsistent rights deal with situations in 
    which a person is not honestly able to advance two inconsistent positions. 
    To do so dishonestly is to abuse the process of the court. ...




[43]

He went on to say that he was not convinced that I.C.B.C. was engaged 
    in any strategic game-playing in this case [para. 40].  He held the refusal 
    to issue  Mr. Hosseini a drivers licence pursuant to Sections 21 and 30.1 
    to be a clerical mix-up [para. 42].  After further dealing with the matter 
    of election he said that it appeared to him that Mr. Hosseini misapprehended 
    the scheme of the statute.

[44]

The judge said that I.C.B.C. must have acted reasonably and in good 
    faith in entering into a settlement in order to take advantage of these [s.21] 
    rights and that if it had not the Corporation will be unable to rely on 
    its statutory right to be indemnified by the insured [paras. 47 and 48].  
    He then said that I.C.B.C. would still [apparently even if guilty of a breach 
    of good faith] have an equitable right to restitution under the doctrine 
    of recoupment to the extent that it has discharged a liability of the insured.  
    He concluded as follows:

[51] 
    In the circumstances, I am unable to find that Mr. Hosseini has been prejudiced 
    in any way by the manner in which I.C.B.C. has proceeded. I find no abuse 
    of process, ...



[45]

He found that the motorcycle had been stolen and, while he did not 
    hold that it had been stolen by Mr. Hosseini, he said no evidence before 
    me suggests that Mr. Hosseini was operating it under any colour of right.  
    He held that Mr. Hosseini was an uninsured motorist.  He considered all 
    of the defences open to Mr. Hosseini and held that there was no evidence of 
    any external factor causing or contributing to the cause of the accident.  
    He said, there is no doubt that the accident was the fault of Mr. Hosseini; 
    he does not seriously contend otherwise.  He says, however, that Mr. Chan 
    may have been guilty of contributory negligence in accepting a ride with him. 
    [para. 68]

[46]

The plea of contributory negligence was considered.  The judge noted 
    that Mr. Chan described one swerve made by Mr. Hosseini on the trip to the 
    dance club, but held that this would not raise the probability that Mr. Chan 
    failed to take reasonable care for his own safety.  The judge dismissed the 
    allegation of contributory negligence [paras. 75-76].

[47]

Commencing at paragraph 77 Mr. Justice Groberman considered the issue 
    of damages.  He deducted from I.C.B.C.s claim $150,000 for Part VII benefits 
    and a further $30,000 which he assessed as the maximum potential award for 
    the subsequent accident in which Mr. Chan was injured and in which liability 
    may have attached to another driver.  He thus arrived at the award of $1,080,000.

[48]

The value of Mr. Chans claim for non-pecuniary damages and loss of 
    income was assessed at $812,000.  It was further held that there was no need 
    to assess the amount of damages for cost of future care, tax gross-up or management 
    fees in that the total would vastly exceed the amount needed to bring the 
    damage claim up to the cap amount of $1.08 million [para. 125].

GROUNDS OF APPEAL

[49]

In its opening statement the appellant says that I.C.B.C. has no subrogated 
    claim against him due to various steps taken by I.C.B.C. respecting the two 
    motor vehicle accidents.  This was expanded upon by the appellant in his factum 
    under the heading ERRORS IN JUDGMENT:

17. 
    The trial judge erred in finding that I.C.B.C. did not abuse the process of 
    the court by electing to rely on s.21 of the Act

and subsequently on 
    s.20 of the Act in the current action. The Learned Trial Judge erred by:



A. Finding that no step taken by I.C.B.C. in the Chan action amounted 
    to an election to proceed pursuant to s.21 of the Act;



B. Finding that no election is required by I.C.B.C. between s.20 and s.21 
    of the Act,



C. Misconstruing the meaning of s.20 and s.21 of the
Insurance (Motor 
    Vehicle) Act;



D. Finding Mr. Hosseini suffered no prejudice whatsoever as a result of 
    the manner in which I.C.B.C. proceeded; and



E. Finding that I.C.B.C.s actions were not done in bad faith.



18. 
    Additionally, the Trial Judge erred in finding that I.C.B.C. has a valid cause 
    of action in this matter. The Learned Trial Judge erred by:



A. Granting judgment based on rights I.C.B.C. could not have obtained 
    from Mr. Chan; and



B. Granting a second judgment against Mr. Hosseini arising from the same 
    set of facts.





19. 
    In the alternative, the Trial Judge erred in granting judgment to the Plaintiff 
    pursuant to Rule 18A by:



A. Finding that it was just between the parties to have this matter determined 
    pursuant to Rule 18A;



B. Relying on evidence which is inadequate to give judgment under Rule 
    18A;



C. Finding that there are no major issues of credibility;



D. Misconstruing or misinterpreting the evidence;



E. Misconstruing the meaning of s.20 and s.21 of the Act
;

and



F. Misconstruing s.88 of Part 7 of the Regulations to the Act, specifically 
    undervaluing the benefits available to Mr. Chan for the six motor vehicle 
    accidents in which he was involved.



DISCUSSION

[50]

Counsel for Mr. Hosseini, in his oral submissions on this appeal, framed 
    the issue as being whether I.C.B.C. conducted itself towards Mr. Hosseini 
    in a manner consistent with its duties, those being contractual, statutory 
    and good faith.  I agree with this submission and will proceed to consider 
    this case on that basis.

i) Did I.C.B.C. breach its statutory duty?

[51]

Section 20(3) of the
Act
provides that I.C.B.C.
must
, 
    on receiving an application from a claimant, send a notice of the claim to 
    the
uninsured
motorist.  I.C.B.C. received the application on 3 April 
    1993, but did not send it to Mr. Hosseini until 9 November 1998.   At paragraph 
    38 of his reasons the judge said:

... 
    prudence would dictate that [I.C.B.C.] ensure that it complies with the procedures 
    of both sections [20 and 21]. That is precisely what I.C.B.C. did in this 
    case. It provided the notice required by section 20, and intervened by way 
    of a Third Party Notice. ...



I disagree that it can be said that I.C.B.C. complied 
    precisely with its statutory obligation.  Indeed, I am of the opinion that 
    I.C.B.C. did not comply
at all
with the statutory requirement. There 
    is no discretion involved in the imperative nature of Section 20(3) of the
Act
.  Nor, in my opinion, is there any discretion as to when 
    the dictate must be carried out.  It must be done promptly.

[52]

In
702535 Ontario Inc. v. Non-Marine Underwriters, Lloyds of 
    London
(2000), 184 D.L.R. (4th) 687, 130 O.A.C. 373 (C.A.), the insurers 
    obligation was described as follows at p. 694 (D.L.R.):

The 
    duty of good faith requires an insurer to act both promptly and fairly when 
    investigating, assessing and attempting to resolve claims made by its insureds.



[53]

If the statutory requirement to inform an insured pursuant to s. 20(3) 
    was breached by inadvertence or if the breach was of no consequence to the 
    insured, a statutory breach might not attract a sanction.  However, it is 
    a matter of urgency for a person to be informed should an insurer take the 
    position that that person is uninsured.  In a case such as this where the 
    breach was not inadvertent and where the time within which the breach continued 
    was extensive, the statutory breach was not only serious on its face, but 
    must be considered in the context of the duty of good faith.

ii) The principle of good faith

[54]

Craig Brown in
Insurance Law in Canada
(looseleaf) (Toronto: 
    Thomson, 2002) (2004  Rel. 2) states that while general contract law applies 
    to insurance contracts, there is also a duty of good faith (pp. 10-21).  The 
    key factor is the manner of the insurers conduct whether there turns out 
    to be coverage or not (pp. 10-26).

[55]

The duty of good faith is owed at every stage of the process.  It arises 
    on the entry into a contractual relationship and continues throughout the 
    life of the contract.  A breach of the duty of good faith is a breach of a 
    contractual duty.  The duty of good faith is as fundamental to the contract 
    as are the statutory conditions and the contractual terms contained in the 
    contract.

[56]

The duty arises due to the special nature of the relationship, which 
    places each party in a position of vulnerability to the other at different 
    times throughout the life of the contract.  Brown notes in particular that 
    the insurer has a duty of good faith as the insured is in a vulnerable position 
    economically and psychologically. He says the general duty requires the insurer 
    to treat the insured fairly throughout the process of investigating and assessing 
    the claim  [pp. 10-22 to 10-23].

[57]

The Supreme Court of Canada in
Whiten v. Pilot Insurance Co.
, 
    [2002] 1 S.C.R. 595, 2002 SCC 18, held that the good faith obligation, while 
    founded on the contractual relationship between insurer and insured, is distinct 
    from the obligation to honour the contract and this distinction is sufficient 
    to qualify its breach as a separate wrong.  Binnie J. for the majority made 
    the following comments:

[79] 
    In the case at bar, Pilot acknowledges that an insurer is under a duty of 
    good faith and fair dealing. Pilot says that this is a contractual duty.
Vorvis
[
v. I.C.B.C.
, [1989] 1 S.C.R. 1085, 58 D.L.R. (4th) 193], it 
    says, requires a tort.  However, in my view, a breach of the contractual 
    duty of good faith is independent of and in addition to the breach of contractual 
    duty to pay the loss. It constitutes an actionable wrong within the
Vorvis
rule, which does not require an independent tort.



[129] ... Insurance 
    contracts  are sold by the insurance industry and purchased by members of 
    the public for peace of mind. The more devastating the loss, the more 
    the insured may be at the financial mercy of the insurer, and the more difficult 
    it may be to challenge a wrongful refusal to pay the claim. Deterrence 
    is required. The obligation of good faith dealing means that the appellant's 
    peace of mind should have been Pilot's objective ...




[58]

More recently Mr. Justice Lowry in
Asselstine v. Manufacturers 
    Life Insurance Co.
(2005), 22 C.C.L.I. 4th (169), 2005 BCCA 292, 
    said as follows:

[23] 
    An obligation to exercise good faith is implied in contracts of insurance. 
    It requires an insurer to assess claims promptly and fairly. In
702535 
    Ontario Inc. v. Non-Marine Underwriters, Lloyds of London
(2000), 
    184 D.L.R. (4th) 687 (Ont. C.A.), the obligation was described as follows:



[27] The relationship between an insurer and an insured is contractual 
    in nature. The contract is one of utmost good faith. In addition to the express 
    provisions in the policy and the statutorily mandated conditions, there is 
    an implied obligation in every insurance contract that the insurer will deal 
    with claims from its insured in good faith:
Whiten v. Pilot Insurance Co.
(1999), 4 O.R. (3d) 641, 170 D.L.R. (4th) 280 (O.C.A.).
The duty of good 
    faith requires an insurer to act both promptly and fairly when investigating, 
    assessing and attempting to resolve claims made by its insureds.

[emphasis added]



[59]

In
Shea v. Manitoba Public Insurance Corp.
(1991), 55 
    B.C.L.R. (2d) 15 (S.C.), Finch J. reviewed the nature and scope of the duties 
    owed by an insurer.  He summarized his conclusions as follows:

[191] 
    I would summarize my view of the law touching on the insurers duty to its 
    insureds in the circumstances of this case as follows:



1. The 
    relationship between insurer and insured is a commercial one, in which the 
    parties have their own rights and obligations;

2. Within 
    the commercial relationship, special duties may arise over and above the universal 
    duty of honesty, which do not reach the fiduciary standard of selflessness 
    and loyalty;

3. The 
    exclusive discretionary power to settle liability claims given by statute 
    to the insurer in this case, places the insured at the mercy of the insurer;

4. The 
    insureds' position of vulnerability imposes on the insurer the duties:

a) 
    of good faith and fair dealing;

b) 
    to give at least as much consideration to the insureds' interests as it does 
    to its own interests; and

c) 
    to disclose with reasonable promptitude to the insured all material information 
    touching upon the insureds position in the litigation, and in the settlement 
    negotiations.

5. The 
    fact that the insured is at the mercy of the insurer for the purposes of settlement 
    negotiations gives rise to a justified expectation in the insured that the 
    insurer will not act contrary to the interests of the insured, or will, at 
    least, fully advise the insured of its intention to do so;

6. While 
    the commercial nature of the relationship permits an insurer to assert or 
    defend interests which are opposed to, or are inconsistent with, the interests 
    of its insured, the duty to deal fairly and in good faith requires the insurer 
    to advise the insured that conflicting interests exist, and of the nature 
    and extent of the conflict;

7. The 
    insurer's statutory obligation to defend its insured imposes on the insurer, 
    where conflicting interests arise, a duty to instruct counsel to treat the 
    interests of the insured equally with its own; and where one counsel cannot 
    adequately represent both conflicting interests, an obligation to instruct 
    separate counsel to act solely for the insureds, at the insurer's own cost;

If I.C.B.C. owed a duty of good faith to Mr. Hosseini, 
    all of these principles are applicable.

iii) Did I.C.B.C. owe a duty of good faith to Mr. Hosseini?

[60]

It might be suggested that I.C.B.C. only owed a duty of good faith 
    to Mr. Hosseini if he was actually insured.  However, the questions of whether 
    Mr. Hosseini was actually covered under an owners policy of insurance, and 
    whether he was in breach of that policy, are not as relevant as they might 
    seem.  Regardless of actual coverage, an insured-insurer relationship, for 
    the purposes of good-faith conduct, had already been established by I.C.B.C.s 
    conduct towards Mr. Hosseini.  Outwardly, it clearly

considered him 
    to be an insured in breach.  In its first amended statement of claim, I.C.B.C. 
    alleged that Mr. Hosseini was driving contrary to the terms and conditions 
    of the owners policy ... .

[61]

I.C.B.C. entered the Chan action on behalf of Mr. Hosseini as a statutory 
    third party on the specific instructions of Mr. Olson.  As noted by the judge, 
    this is a step ordinarily taken under Section 21(7) of the
Act
when it defends an action where it alleges that its insured was in breach 
    [para. 24].  That section provides that if I.C.B.C. denies liability to an
insured
, it may issue and serve a third party notice and be made a 
    third party.

[62]

On 27 March 1997 counsel for Mr. Hosseini served a demand for discovery 
    of documents on Mr. Hartshorne.  He also asked to be provided with particulars 
    of I.C.B.C.s denial of liability to Mr. Hosseini and requested all details 
    of any breach alleged and copies of any evidence or documents that related 
    to the alleged breach.  This was clear notice to I.C.B.C. that Mr. Hosseini 
    was looking at the insurance matter as an alleged breach by an
insured
, 
    in keeping with the third party notice entered by I.C.B.C.

[63]

On 14 April 1997 Mr. Hartshorne told Mr. Chouinard that the purpose 
    of entering the action as a third party was to enable I.C.B.C. to defend the 
    claim as there is an absolute liability provision under the
Insurance 
    Act
.  Absolute liability arises out of s. 21 of the
Act,
an
insured
provision.

[64]

I.C.B.C. also took steps to prevent Mr. Hosseini from obtaining a drivers 
    licence as a result of a motor vehicle indebtedness.  Section 30.1 defines 
    that term as an amount paid by the corporation under section 21 on behalf 
    of an
insured
.  [emphasis added]

[65]

All steps that were taken and all of the indications from conversations 
    and correspondence were consistent.  That is, that Mr. Hosseini could properly 
    consider himself an insured of I.C.B.C.  There can be no doubt but that I.C.B.C. 
    owed a duty of good faith to Mr. Hosseini.

iv) Did I.C.B.C. breach its duty of good faith?

[66]

On 9 November 1998, six years after the accident, I.C.B.C. served notice 
    on Mr. Hosseini that he was being treated as an uninsured.  Counsel for Mr. 
    Hosseini  promptly responded, noting that five years had elapsed since the 
    accident and the execution of the statutory declaration.  He said he had to 
    advise Mr. Hosseini why there had been such a long delay and asked for an 
    explanation and to be provided with particulars of the alleged breach.  No 
    response was forthcoming from I.C.B.C.

[67]

On 25 August 2000, more than eight years after the accident, I.C.B.C. 
    pleaded in its statement of claim that Mr. Hosseini was either an insured 
    or an uninsured.  It was not until 11 February 2002, nine and one-half years 
    after the accident, that I.C.B.C. amended its statement of claim to allege 
    that its claim for indemnity was solely on the basis that Mr. Hosseini was 
    an 
uninsured motorist
pursuant to section 20(1) of the Act.

[68]

The judge excused the lengthy delay.  He held that it was only recently 
    that I.C.B.C. has settled on a position that Mr. Hosseini was uninsured at 
    the time of the accident.  That was an incorrect finding of fact.  The evidence 
    clearly established that I.C.B.C. at all times considered Mr. Hosseini to 
    be uninsured, but acted otherwise and did not so inform Mr. Hosseini.  This 
    is confirmed by  Mr. Mark Olson in an affidavit sworn on 9 March 2000:

8. 
    On learning that Mr. Hosseini-Nejad had been driving a stolen motorcycle without 
    the owners consent, the ICBC assessed Mr. Hosseini-Nejad as an uninsured 
    motorist for the purposes of section 20 of the
Insurance (Motor Vehicle) 
    Act
.



[69]

The judge held at paragraph 35, with respect to abuse of the courts 
    process, that [t]here is nothing inherently wrong with the Corporation pleading 
    the two sections in the alternative rather than placing all of its eggs in 
    one basket.  That may well be correct with respect to abuse of the courts 
    process, but that is not the issue.  The issue is whether I.C.B.C. was acting 
    in good faith in not informing Mr. Hosseini that it had, since 1992, considered 
    him uninsured.

[70]

Allan D. Windt in
Insurance Claims and Disputes
(New York: McGraw-Hill 
    Inc., 1982) described the obligations of an insurer as follows at §2.01:

Once an insurer is put on notice of a claim, it should take certain actions 
    vis-à-vis the insured. As a general matter, it should:



1. Promptly respond to the notice of claim



2. Notify the insured of its preliminary coverage 
    position if the policy contains a duty to defend



3. Promptly pay an undisputed claim



4. Properly notify the insured if it decides to deny coverage



5. Promptly rescind the policy if there are grounds for doing so



Four of the five required actions are based on promptly 
    carrying out the obligation.  As noted earlier in these reasons, in
Shea
Mr. Justice Finch said that an insureds vulnerability imposes on an insurer 
    the duty to disclose with reasonable promptitude to the insured all material 
    information touching upon the insureds position in the litigation [para. 
    191].

[71]

The duty of an insurer to act both promptly and fairly when investigating, 
    assessing and attempting to resolve claims made by its insureds applies equally 
    to the investigating, assessing and resolving of claims made
against
its insureds. In my opinion, I.C.B.C. did not act promptly or with promptitude 
    and breached its duty of good faith to Mr. Hosseini.

[72]

A further matter of good faith arises out of the Chan settlement.  
    I.C.B.C. settled the action with Mr. Chan and by a letter dated 20 January 
    1999 headed, ICBC ats Chan v. Hosseini said, we were able to resolve quantum 
    at $1,260,000 and that the master would be asked that day to enter judgment 
    in that amount against Mr. Hosseini.
The judgment that was entered against 
    Mr. Hosseini was in that amount, that is $1,260,000
and made no mention 
    of the other claimants.

[73]

However, the release and assignment executed by Mr. Chan discharged 
    I.C.B.C. from all claims arising from the accident involving Mr. Hosseini
and
released
all
of the persons involved in the other five accidents, 
    and assigned to I.C.B.C. all rights of actions arising out of
all
of 
    the accidents.  On 9 March 1999 counsel for Mr. Hosseini asked Mr. Hartshorne 
    to provide a breakdown of the settlement.  Mr. Hartshorne responded that it 
    was an all encompassing settlement and there was no breakdown under the heads 
    of damage you are enquiring about.  This response failed to reveal that the 
    settlement was also for matters that did not involve Mr. Hosseini.

[74]

Mr. Justice Groberman correctly noted in paragraph 77 of his reasons 
    that the $1.26 million settlement includes payments for which the Corporation 
    is not entitled to be reimbursed by Mr. Hosseini.  He explained: The settlement 
    of the
Chan
litigation also settled any personal injury claims that 
    Mr. Chan might have had arising out of 5 other motor vehicle accidents.  He 
    thereby found that $30,000 of the amount claimed has not been proven to be 
    attributable to the motorcycle accident.

[75]

In light of the request by counsel for Mr. Hosseini for details of 
    the settlement, this oversight is significant on the issue before this Court.  
    Mr. Hosseini was not, in a timely way, informed that the judgment entered 
    against him included an amount that did not arise out of the accident in question 
    and was not his responsibility.  Indeed, I.C.B.C. took this action and pursued 
    it throughout the trial for the full amount of the settlement.  The deduction 
    of $30,000 for injuries arising out of the other accidents did not resolve 
    the breach of good faith in pursuing Mr. Hosseini for an amount for which 
    Mr. Hosseini was not liable.

[76]

There is also the matter of I.C.B.C.s procedure resulting in the denial 
    of a drivers licence to Mr. Hosseini.  The judge acknowledged that the procedure 
    taken by I.C.B.C. was appropriate only to an
insured
in breach claim, 
    and not to an
uninsured
claim [para. 41].  Nevertheless, he concluded 
    there was nothing, however, to suggest that the problem was anything more 
    than a clerical mix-up.  In view of the manner in which I.C.B.C. was acting, 
    that is in holding the opinion that Mr. Hosseini was uninsured yet joining 
    the action as a third party and in not informing Mr. Hosseini of its opinion 
    that he was uninsured, I do not find it appropriate to so classify I.C.B.C.s 
    conduct.

[77]

The judges conclusion that he did not find the drivers licensing 
    issue to be sufficiently serious to found an abuse of process argument 
    may be sound with respect to abuse of the courts process, but I find this 
    matter adds substance to the submission that on the insurance issue I.C.B.C. 
    did not act in good faith.

[78]

Earlier in these reasons I reproduced an email message sent by Ms. 
    Mehl in the summer of 1999.  Ms. Mehl spoke to Mr. Olson who reflected upon 
    Mr. Hinksons suggestion that he would seek to execute Mr. Hosseinis judgment 
    against I.C.B.C.  Mr. Olson wanted to send a demand letter for a set-off of 
    the Hosseini and Roy judgments and asked Mr. Hartshorne to look into the documentation 
    and the various positions that have been taken from the outset.  Ms. Mehl 
    then said, it will be important to sort out what the proper forum and method 
    of proceeding is to get the judicial finding that the monies paid in the first 
    accident are owing.  This suggests to me that I.C.B.C. was seeking to define 
    Mr. Hosseinis status in a manner that would benefit it, not Mr. Hosseini.

[79]

The judge said he was not convinced that the Corporation has engaged 
    in any strategic game-playing in this case.  It may be just a matter of semantics, 
    but in my view the conduct of I.C.B.C. could be so categorized.  At the same 
    time that I.C.B.C. owed a duty of good faith to Mr. Hosseini it was attempting 
    to find the best way to put him in the most disadvantageous position with 
    respect to insurance coverage.  Ms. Mehl recognized this and expressed her 
    concern when she said, We dont usually act after we have done a defence 
    in a case even where a defence is done pursuant to an I.C.B.C. third party 
    notice.

[80]

In reflecting upon discussions with someone at I.C.B.C., somebody from 
    Mr. Hartshornes office recorded, Say we entered as 3rd party by mistake.  
    Whoever made that suggestion knew that I.C.B.C. was treating Mr. Hosseini 
    as an insured while holding the opinion that he was uninsured.  On 23 April 
    1997  Mr. Hartshorne recorded in a memo to the file what he could see was 
    becoming an awkward situation:

I 
    looked back on this thing as a result of my discussions with Ray [Chouinard] 
    and we came on as a Third Party pursuant to Mark Olsons instructions
but 
    in fact we are taking the position that there was no permission to drive the 
    vehicle and its uninsured
...

[emphasis added]



He added that Mr. Chouinard could have joined I.C.B.C. 
    to determine whether there was permission to drive the vehicle.  Then he 
    added these prophetic words:

In 
    any event we can probably ignore that problem for the present but I thought 
    I should record it on here in the event that it comes back some time in the 
    future.



[81]

The evidence leads to the conclusion that I.C.B.C. did not fulfil the 
    obligations enumerated by Mr. Justice Finch in
Shea
.  I.C.B.C. 
    failed to meet its duty of good faith to Mr. Hosseini.

v) Did I.C.B.C.s breach of good faith prejudice Mr. 
    Hosseini?

[82]

It will be seen from the reasons for judgment that the focus of the 
    trial was on the issue of abuse of process.  At paragraph 32 of his reasons 
    the judge held:

... 
    Mr. Hosseini has suffered no prejudice whatsoever as a result of the manner 
    in which I.C.B.C. has proceeded. In short,
I find no abuse of process
and no harm to the defendants case.



At paragraph 51 he said:

In 
    the circumstances, I am unable to find that Mr. Hosseini has been prejudiced 
    in any way by the manner in which I.C.B.C. has proceeded.
I find no abuse 
    of process
...



[83]

The real issue is whether I.C.B.C. acted in good faith in its dealings 
    with Mr. Hosseini, not whether the courts process was abused by the form 
    of pleadings.  It is a question as to the rights and obligations of an insurer 
    towards a person with whom it was acting in an insured/insurer relationship.  
    The focus of the prejudice issue must be significantly broader than the basis 
    upon which this determination was made at trial.

[84]

Counsel for the appellant made the following submission in his factum:

The 
    Trial Judge erred in finding that Mr. Hosseini suffered no prejudice. He did 
    not enter into any investigation of the case, unaware he would some 11 years 
    later have to defend the action
de novo.
Additionally, he was denied 
    a drivers licence and insurance by I.C.B.C. for a number of years which could 
    only be done pursuant to a s.21 settlement in the absence of a judgment. These 
    consequences cannot be written off as a clerical mix-up by I.C.B.C. The admission 
    in Mr. Hosseinis statement of defence did not occur until he filed his Amended 
    Statement of Defence on November 30, 2001 and could have had no bearing on 
    I.C.B.C.s position.



I 
    agree with this submission and will expand upon it.



[85]

Mr. Hosseini acquiesced to I.C.B.C.s request to conduct the defence 
    of the Chan action as a statutory third party.  Since the third party status 
    was acquired on the basis that Mr. Hosseini was an insured, there was no need 
    for him to conduct any investigation into defences.  In his letter of 18 November 
    1998 to I.C.B.C., counsel for Mr. Hosseini said that liability for the accident 
    was denied and asked for information regarding the allegations made against 
    Mr. Hosseini.  He then noted the delay in supplying the statutory notice 
    and said this has severely prejudiced our clients ability to refute the 
    allegations.  He asked for  an explanation immediately along with the information 
    requested.  There was no response to this letter.

[86]

In addition, Mr. Hosseini was denied a drivers licence, a procedure 
    only available against an insured.  In an affidavit sworn by Mr. Hosseini 
    on 11 March 2003 he deposed as follows:

2. 
    I applied for a drivers licence on June 26, 1998 and was told by the motor 
    vehicle branch that I had a debt with I.C.B.C. and that they therefore could 
    not issue a drivers licence to me. I argued with them and they agreed to 
    issue me a temporary licence for two years on that basis that I pay a monthly 
    amount to I.C.B.C. of approximately $100. The temporary drivers licence issued 
    expired June 19, 2000. ... I was on social assistance and was unable to keep 
    making the monthly payment after a couple of months.



3. 
    When my temporary drivers licence expired in June 2000 I applied to get a 
    new drivers licence. The motor vehicle branch advised me that they would 
    not issue me any drivers licence as I had a debt with I.C.B.C. of over $1 
    million.



4. 
    After I.C.B.C. amended its Statement of Claim in this matter dropping its 
    allegation against me that I had an outstanding motor indebtedness with them, 
    I reapplied for my drivers licence. The motor vehicle branch again refused 
    to issue me a drivers licence on the basis that I owed I.C.B.C. in excess 
    of $1 million.



5. 
    After the motor vehicle branchs refusal to issue me a drivers licence my 
    lawyer in this matter, Guy J. Collette, wrote a letter dated June 18, 2002, 
    a copy of which is attached hereto as Exhibit B, to counsel for I.C.B.C. 
    in this matter, stating that I.C.B.C. had no right to withhold my drivers 
    licence on the basis of a motor vehicle indebtedness.



In spite of this the Motor Vehicle Branch continued to 
    refuse to issue a drivers licence to Mr. Hosseini.  Mr. Hosseini advised 
    the Branch that it should speak with I.C.B.C.s collection department.  Thereupon, 
    in August 2002, a drivers licence was issued.

[87]

In a letter dated 13 October 1999 Mr. Harshorne, on turning his file 
    over to new counsel for I.C.B.C., said as follows:

As I understand it, the motorcycle being operated by Hosseini had been stolen 
    from its owner approximately 2 weeks prior to the accident.
Hosseini had 
    allegedly been given possession of the motorcycle by a person who held himself 
    out to be the owner
. There was also a question of whether or not Hosseini 
    was properly licensed to be operating a motorcycle at the time.

[emphasis added]



As well, there was the denial by Mr. Hosseini to the 
    group that met before going to the dance that the motorcycle was stolen.  
    This suggests that there was an issue as to whether Mr. Hosseini had consent 
    to operate the motorcycle.  There is no suggestion that I.C.B.C. followed 
    up on that information and, in treating Mr. Hosseini as an insured, there 
    was no need for Mr. Hosseini to do so.

[88]

The Supreme Court of Canada in
Whiten
said that insurance 
    offers peace of mind.  For at least the first six years after the accident 
    Mr. Hosseini had good reason to think that the only insurance allegation against 
    him was that he was not authorized to drive a motorcycle.  While Mr. Hosseini 
    was not relieved of concerns arising out of his breach of the insurance policy, 
    at least he had the peace of mind that he was insured, that he did not have 
    to investigate the issue of consent and that I.C.B.C. would defend the action 
    on his behalf and act in his best interests.

[89]

There was, in my opinion, prejudice caused to Mr. Hosseini by all of 
    this conduct of I.C.B.C.

vi) What is the appropriate remedy?

[90]

The prejudice must be considered in the context of the effect that 
    it has on I.C.B.C.s rights to claim indemnity from Mr. Hosseini.  The bar 
    to recovery arises by way of estoppel, as illustrated In
Howard Sand 
    & Gravel Co. v. General Security Insurance Co.
, [1954] S.C.R. 
    785. Locke J. noted at p. 795 that during the trial the insured was permitted 
    to amend his pleadings to allege that the insurer was estopped from denying 
    the validity of the policy since the facts upon which the defence was based 
    were known before or immediately after the issue of the policy ... and by 
    the defendants silence ... the respondent had been induced to believe that 
    the policy was valid.  He then said:

42. It 
    was shown that on August 9, 1950, the insured vehicle was damaged by fire 
    and a claim for the loss was filed with the appellant. ... The [insurer] however, 
    was manifestly made aware of the claim and no suggestion was made at that 
    time that the policy was not in effect.



43. 
    On March 6, 1951, the accident took place which gave rise to the action brought 
    by the Atkinson Estate against the respondent and a claim for the loss caused 
    to the insured vehicle by collision was made upon both of the insurance companies 
    and paid. It was not until the following October that the appellant first 
    raised the question as to the validity of the policy or of the respondent's 
    right to indemnity.



44. 
    It is my opinion that under these circumstances the [insurer] should be held 
    to be estopped by its conduct from asserting that the right to indemnity had 
    been lost by reason of the misrepresentations made in the application.



[91]

Upon determining that Mr. Hosseini was not insured, I.C.B.C. had the 
    obligation to inform him of that and to proceed under the uninsured sections 
    of the
Act
. Its pronounced delay in doing so, masked by its representation 
    to Mr. Hosseini that he was insured, estops it from now claiming that he was 
    uninsured and asserting a right of subrogation under Section 20.  I agree 
    with the following statement made in
1126389 Ontario Ltd. (c.o.b. Drew 
    Auto Centre) v. Dalton
(2000), 106 O.T.C. 333, 20 C.C.L.I. (3d) 68 
    (Ont. Sup. Ct.):

106. 
    In insurance cases the bar of estoppel is typically held to arise by virtue 
    of conduct, including lack of action, on the part of the insurer and/or its 
    agent after the conduct of the insured has given the insurer putative grounds 
    to adopt one of three courses then open to it, as follows (and as stated in
Hasra
[
v. York Fire & Casualty Insurance Co.
(1982), 38 
    O.R. (2d) 281, 138 D.L.R. (3d) 293] at p.286, relying upon
General Security 
    Ins. Co. v. Howard Sand and Gravel Co.,
[1954] S.C.R. 785, [1954] 4 D.L.R. 
    682, [1954] I.L.R. 1-158), namely:






(a)





It 
          may treat the policy as void ab initio and refund the premiums. If 
          it chooses this position the insurance company must declare it.







(b)





It 
          may retain the premium and treat the contract as valid and subsisting.







(c)





It 
          may treat the Policy as valid but cancel unilaterally in accordance 
          with the statutory conditions for unilateral termination.






At 
    p. 287 in
Hasra
the following appears:







In this case the assured breached the agreement with the insurer by 
          failing to disclose that he had had a previous accident. The insurance 
          company became aware of this when they obtained the plaintiff's driving 
          record indicating the charges arising out of the accident. By its 
          conduct in failing to advise the plaintiff immediately that it elected 
          to treat the policy as void and in paying the plaintiff's claim for 
          the theft of his stereo, the company represented to the plaintiff that 
          it considered the policy as being valid and subsisting.






I 
    respectfully adopt the reasoning in the above excerpt which I interpret as 
    not requiring both the delay and the payment.
In my opinion, and I believe 
    in the opinion of the learned judge, the delay would be sufficient to raise 
    the estoppel
.                                                                        
    [emphasis added]

[92]

In my opinion, both on the basis of its breach of its statutory obligation 
    to Mr. Hosseini and its breach of good faith, Mr. Hosseini suffered prejudice 
    and I.C.B.C. is estopped from claiming indemnity from Mr. Hosseini.

vii) Recoupment (right to indemnity)

[93]

Recoupment is an equitable remedy.  Given my findings on the principal 
    issue of good faith, I am of the opinion that this is not an appropriate case 
    in which to consider an alternative remedy in equity.  However
,
because 
    the trial judgment appears to have made recoupment fundamental to the outcome, 
    I find it helpful to address the issue.

[94]

There were no submissions on recoupment either in the factums or in 
    oral argument in this Court.  Consequently, this Court asked for written submissions. 
    Counsel for the appellant replied that this issue was neither pleaded nor 
    argued at trial.  The briefs of authorities presented to the judge did not 
    contain
any
cases on the subject of recoupment.  Counsel for I.C.B.C. 
    said that at the close of oral argument the judge invited written submissions.  
    Both parties declined the invitation.

[95]

The trial judge concluded that even if I.C.B.C. was guilty of bad faith 
    it would still have an equitable right to restitution under the doctrine 
    of recoupment.  The reasons of the trial judge state:

[48] 
    If it is shown that the Corporation did not act reasonably and in good faith 
    in entering into a settlement, the Corporation will be unable to rely on its 
    statutory right to be indemnified by the insured. It will still, however, 
    have an equitable right to restitution under the doctrine of recoupment to 
    the extent that it has discharged a liability of the insured. The classic 
    statement of the doctrine, which is now well established, is that of Cockburn, 
    C.J. in
Moule v. Garrett
(1872), L.R. 7 Ex. 101 at 104:



Where the plaintiff has been compelled by law to pay, or, being compellable 
    by law, has paid money which the defendant was ultimately liable to pay, so 
    that the latter obtains the benefit of the payment by the discharge of his 
    liability; under such circumstances the defendant is held indebted to the 
    plaintiff in the amount.



To the extent that a settlement under section 21 discharges a genuine 
    liability of the motorist, then, the Corporation is entitled to be indemnified 
    by the motorist.



[49] The rights of the corporation to reimbursement under section 20 are 
    of a more ordinary nature than the rights under section 21; indeed, they appear 
    to be similar to the non-statutory equitable right of recoupment.



[50] In the result, even if Mr. Hosseini was able to demonstrate that 
    the settlement entered into by I.C.B.C. was extravagant, he would not escape 
    the obligation to indemnify the Corporation for that portion of the settlement 
    that represented Mr. Chans actual damages. That would be the case whether 
    he was an uninsured motorist or an insured in breach of conditions of the 
    policy.



[51] In the circumstances, I am unable to find that Mr. Hosseini has been 
    prejudiced in any way by the manner in which I.C.B.C. has proceeded. I find 
    no abuse of process



[96]

Moule
, which as stated by the trial judge contains 
    the classic statement of the doctrine of recoupment
,
was a general 
    contract case where the plaintiff was the lessee of premises wherein the lease 
    contained a covenant to repair.  The original lessor recovered against the 
    plaintiff pursuant to the covenant.  The plaintiff then took action against 
    the defendants who were sub-assignees of the lease.  The plaintiff was held 
    to have a right of recovery against the defendants.

[97]

It is only with careful regard to the circumstances and to the relationship 
    between the parties, however, that

Moule

should be applied
.
In
Brooks Wharf and Bull Wharf Ltd. v. Goodman Bros.
, [1937] 
    1 K.B. 534 (C.A.) the plaintiffs claimed that they were entitled to recover 
    from the defendants the amount which they paid to Customs of duties on the 
    defendants goods.  They made the claim on the strength of the doctrine in
Moule.
Lord Wright at page 545 said that the obligation to 
    reimburse is imposed by the Court simply under the circumstances of the case 
    and on what the Court decides is just and reasonable, having regard to the 
    relationship of the parties.

[98]

Lord Wright expanded upon this in
Fibrosa Spolka Akcyjna v. Fairbairn 
    Lawson Combe Barbour Ltd.
, [1943] A.C. 32 (H.L.) at 61:

It 
    is clear that any civilized system of law is bound to provide remedies for 
    cases of what has been called unjust enrichment or unjust benefit, that is 
    to prevent a man from retaining the money of or some benefit derived from 
    another which it is against conscience that he should keep.



He went on to say that the remedy is generically different 
    from that in contract or in tort, but falls within a third category of the 
    common law which has been called quasi-contract or restitution.  This was 
    cited with approval by Cartwright J. in
Deglman v. Guaranty Trust Co. 
    of Canada
, [1954] S.C.R. 725 at 734.

[99]

In
Canada (Attorney General) v. Becker
, (1998), 223 A.R 
    59, 1998 ABCA 283, Mr. Justice Berger cited both
Brooks Wharf
and
Fibrosa
in concluding that a right to indemnity, apart from 
    express terms in a contract, originates in equity or on principles of quasi-contract.  
    He also, at para. 86, quoted with approval words of Scarman L.J. in
Owen 
    v. Tate
, [1976] 1 Q.B. 402 at 409 (C.A.):

... 
    the fundamental question is whether in the circumstances it was reasonably 
    necessary in the interests of the volunteer or the person for whom the payment 
    was made, or both, that the payment should be made  whether in the circumstances 
    it was just and reasonable that a right of reimbursement should arise.



[100]

These passages suggest that the principle from
Moule
will be applicable only in circumstances that make it just and reasonable.  
    In the case at bar the relationship between the parties demanded from I.C.B.C. 
    fulfilment of its statutory and good faith obligations to Mr. Hosseini.  It 
    failed on both.
Indemnity, a principle with equitable aspects, cannot 
    be open to a party that has breached the rights of a person to whom it owed 
    a contractual and statutory obligation.

[101]

I.C.B.C. attempts to divorce the idea of recoupment from the steps 
    it has already taken against Mr. Hosseini, arguing that s. 21 of the
Act
gives it both a statutory and an equitable (recoupment) right to indemnity.  
    I.C.B.C. submits that the wording of s. 21, in not describing any rights of 
    forfeiture as at least one other section does, suggests that ICBC does not, 
    through misconduct, lose all statutory rights of recovery, much less
all
rights of recovery.

[102]

I.C.B.C. says that there is no causal connection between its alleged 
    misconduct in pursuing Mr. Hosseini in the action as an insured and the matter 
    of enrichment/detriment.  Emphasizing the finding of the judge that its 
    election to plead alternative grounds did not cause Mr. Hosseini any prejudice, 
    I.C.B.C. continues as follows:

... 
    any expectation the Appellant may have had that his liability would be extinguished 
    due to any technical legal defaults on the part of ICBC (such as ICBC guessing 
    wrongly as to the Appellants status at the commencement of the Chan Action), 
    is not a legitimate expectation. As a result, it would be unjust to allow 
    the Appellant to evade liability for the Chan collision simply because ICBC 
    did not know whether or not the Appellant had reasonable grounds to believe 
    he had the consent of the owner to drive the stolen motorcycle.



[103]

This submission misses the mark.  The matter of indemnity is not being 
    resolved on the basis of Mr. Hosseinis expectation.  The misconduct of 
    I.C.B.C. was not merely a technical legal default or simply guessing wrongly.  
    Nor is Mr. Hosseini evading liability because I.C.B.C. did not know whether 
    he had reasonable grounds to believe he had consent to operate the motorcycle.  
    Earlier in these reasons I outlined the manner and the effect of I.C.B.C.s 
    conduct: it acted in breach of good faith towards a person to whom it was 
    holding itself out as his insurer and he was prejudiced as a result of that 
    conduct.

[104]

Counsel for the appellant submits that if I.C.B.C. acted unreasonably 
    and in bad faith in relation to its s. 21 duties it cannot come to equity 
    for a remedy as it lacks clean hands and there exists juristic reasons for 
    permitting any enrichment that the Appellant may receive.  That submission 
    is in keeping with the circumstances of the case at bar and reflects appropriate 
    legal principles.

[105]

It would not, in my opinion, be against conscience that Mr. Hosseini 
    be relieved of the obligation to indemnify I.C.B.C.  Nor would it be just 
    and reasonable to replace a legal right to indemnity, lost due to I.C.B.C.s 
    own conduct, with indemnity based upon the doctrine of recoupment.

viii) Other grounds of appeal

[106]

Given my conclusion on the issue of good faith, I find it unnecessary 
    to address the issue of whether the trial judge erred in granting judgment 
    under Rule 18A or in misinterpreting the evidence.

CONCLUSION

[107]

In summary I am of the opinion that:

i) I.C.B.C. breached its duty of good faith;

ii) I.C.B.C. breached its statutory duty to 
    Mr. Hosseini;

iii) Mr. Hosseini suffered prejudice as a 
    result of these breaches by I.C.B.C.; and

iv) The breaches and consequent prejudice 
    suffered by Mr. Hosseini deny to I.C.B.C. the right of indemnity from Mr. 
    Hosseini.

[108]

For the reasons given I would allow the appeal.







The 
    Honourable
Mr. Justice Thackray







Reasons for Judgment of the Honourable Mr. Justice Smith:

[109]

I have had the privilege of reading Mr. Justice Thackrays reasons 
    in draft form.  I agree with him that the appeal must be allowed.  However, 
    as I see the central issue differently, I will set out my reasons separately.

[110]

My colleague has summarized the facts and I will refer to them only 
    as necessary to make my points.  As well, I will adopt his convention of referring 
    to the relevant statutory provisions by their current section numbers.

[111]

As my colleague has noted in his reasons, Mr. Hosseini has alleged 
    numerous errors by the trial judge.  In my view, the profusion of arguments 
    made before the trial judge and before us has tended to cloud the central 
    issue, which is whether I.C.B.C. has demonstrated a valid cause of action 
    against Mr. Hosseini under s. 20 of the
Act
.

[112]

Section 20 of the
Act
sets out a complete code for the 
    compensation by I.C.B.C. of persons injured by uninsured motorists.  For ease 
    of reference, I will set out the section in its entirety:

20
(1)  In this section:

"claimant"
means a person who alleges that he or 
    she has a right of action against an uninsured motorist for damages arising 
    from bodily injury to or the death of a person, or loss of or damage to property, 
    caused by or arising out of the use or operation of a motor vehicle, but does 
    not include a person who is entitled to bring an action against the corporation 
    under section 24;

"motor vehicle"
includes a trailer, but does not include

(a) a 
    motor vehicle or trailer in respect of which there exists proof of financial 
    responsibility given in the manner provided for by sections 106 to 113 of 
    the
Motor Vehicle Act,
or

(b) a 
    motor vehicle or trailer owned by, or by an agent of, the Crown in right of 
    any other province or of Canada;

"uninsured motorist"
means a person who uses or operates 
    a motor vehicle on a highway in British Columbia when he or she is not insured 
    under

(a) a certificate, or

(b) a 
    motor vehicle liability policy as defined in the
Insurance Act,

that 
    provides indemnity in a prescribed amount, not less than $100 000, against 
    liability imposed by law arising from bodily injury to or the death of a person, 
    or loss of or damage to property, caused by or arising out of the use or operation 
    of a motor vehicle and includes the owner of a motor vehicle that is used 
    or operated on a highway in British Columbia when the owner is not so insured;

"uninsured motor vehicle"
means a motor vehicle used or operated 
    or owned by an uninsured motorist.

(2)  A claimant may apply to the corporation, in the prescribed form, 
    for payment of the damages to which he or she claims to be entitled.

(3)  The corporation must, on receiving an application under subsection (2), 
    send by registered mail a notice of the application, in the prescribed form, 
    to the uninsured motorist and, if he or she is not the same person, to the 
    owner of the uninsured motor vehicle, at the last addresses for them according 
    to the records of the corporation.

(4)  A notice sent under subsection (3) is deemed to have been received 
    on the eighth day after mailing.

(5)  If a notice is sent under subsection (3), the corporation may

(a) settle 
    with or consent to judgment in favour of the claimant on behalf of and in 
    the name of a person to whom the notice was sent, but if that person replies 
    to the corporation within the time limited by the notice, denying liability, 
    the corporation is not entitled to recover from that person an amount paid 
    by it until it has recovered a judgment against that person as provided in 
    subsection (11), or

(b) require 
    the claimant to bring or continue an action against all persons who may be 
    liable to the claimant for the damages claimed.

(6)  If an uninsured motorist does not enter an appearance to an 
    action brought by a claimant or, having entered an appearance,

(a) fails 
    to file a statement of defence or to appear in person or by counsel at the 
    trial or assessment of damages,

(b) consents to the entry of judgment against him 
    or her, or

(c) does 
    or fails to do anything that entitles the claimant to take default proceedings,

the corporation must not make a payment to the claimant under this section 
    unless notice of the failure, consent or act of default has been given to 
    the corporation in time to enable the corporation to rectify it and the corporation 
    fails to intervene in the action within 30 days of receiving notice of 
    the failure, consent or act of default.

(7)  If the corporation receives notice under subsection (6), 
    it may intervene in the action and, on behalf of and in the name of the uninsured 
    motorist, whether or not he or she is an infant, take any steps that he or 
    she might have taken in the action, and anything done by the corporation is 
    deemed to be done by the uninsured motorist, but the failure of the uninsured 
    motorist to comply with an order of the court or rule of court does not prejudice 
    the corporation in a proceeding it may take in the action.

(8)  A judgment by consent against an uninsured motorist who is an 
    infant must not be entered without the approval of the court.

(9)  If the corporation enters into a settlement with a claimant 
    or a claimant obtains a judgment against an uninsured motorist in accordance 
    with this section and the claimant has otherwise complied with this section 
    and the regulations, the corporation may, subject to the regulations, pay 
    all or part of the settlement or judgment.

(10)  The corporation must not, without the consent of a person to 
    whom a notice was sent under subsection (3), enter into a settlement 
    on behalf of that person or consent to judgment against that person, for an 
    amount in excess of the amount to be paid to the claimant by the corporation 
    under subsection (9).

(11)  The corporation, on making a payment to a claimant, is subrogated 
    to the claimant's rights against any other person liable to the claimant for 
    the damages claimed and may bring an action to recover the damages against 
    the other person in its name or in the name of the claimant, but neither a 
    settlement under subsection (5) (a) nor a consent to judgment under 
    that subsection limits the defences that an uninsured motorist may raise against 
    the corporation.

(12)  Subject to subsection (5), the corporation may, in addition 
    to any other remedy it may have, send a notice demanding reimbursement for 
    damages or costs or both together with any interest that it has paid to a 
    claimant to

(a) the uninsured motorist,

(b) the 
    owner of the uninsured motor vehicle, if he or she is also liable for the 
    damages caused, or

(c) both 
    of the persons referred to in paragraphs (a) and (b),

at 
    the last addresses for them according to the records of the corporation.

(13)  The corporation may agree to accept payment in installments 
    from a person indebted to it under this section.

(14)  If installments to be paid by a person under an agreement referred 
    to in subsection (13) are in arrears, the corporation may

(a) suspend 
    the licence, permit or corresponding number plates of a motor vehicle or trailer 
    owned by the person, or

(b) refuse 
    to issue to the person a driver's licence or a licence, permit or corresponding 
    number plates of a motor vehicle or trailer owned by the person.

(15)  A person who is indebted to the corporation under this section 
    may, on notice to the corporation, apply to the Supreme Court for an order 
    that he or she be permitted to pay the indebtedness in installments in amounts 
    and at times determined by the court, and on an order being made, subsections (13) 
    and (14) apply to

(a) the 
    corporation refusing to issue the person's driver's licence or a motor vehicle 
    licence, a permit or corresponding number plates for a motor vehicle or trailer 
    owned by the person, and

(b) the 
    suspension of the person's motor vehicle licence, permit

or 
    corresponding number plates for a motor vehicle or trailer owned by the person.

(16)  The corporation, on application by a person who would otherwise 
    be a claimant but whose right of action has been extinguished because he or 
    she has, without the consent of the corporation, entered into a settlement 
    with the uninsured motorist or the owner of the uninsured motor vehicle or 
    both, may pay to the person that part, if any, of the amount owing and unpaid 
    under the settlement that the corporation considers appropriate in the circumstances.

(17)  The corporation must not consider an application by a claimant 
    under this section if any other motorist who is liable for all or part of 
    the claimant's damages is insured against liability in respect of those damages, 
    but the corporation, if it considers it appropriate in the circumstances, 
    may waive the requirements of this subsection in respect of any one or more 
    of the persons against whom the claimant has a cause of action.

(18)  The corporation must not pay a claimant who ordinarily resides 
    outside British Columbia an amount in excess of the amount that a resident 
    of British Columbia would recover under the same circumstances from a similar 
    fund in the jurisdiction in which the claimant ordinarily resides.

[113]

This comprehensive statutory scheme creates remedies that do not exist 
    at common law.  Thus, in order to be entitled to recover compensation, the 
    claimant must comply strictly with the requirements of the scheme:
Ducker 
    v. Insurance Corporation of British Columbia
(1997), 33 B.C.L.R. (3d) 
    243 (C.A.).

[114]

The decision in the
Ducker
case is in point.  There, 
    the plaintiff commenced action against the driver and the owner of a motor 
    vehicle for damages for injuries allegedly suffered in a motor vehicle accident.  
    Neither defendant filed an appearance and the plaintiff entered default judgment 
    against each of them for damages to be assessed.  The plaintiffs damages 
    were assessed four years later.  Shortly after the assessment, the plaintiffs 
    lawyer advised I.C.B.C. for the first time that this was an uninsured claim 
    and that we would be looking to the Insurance Corporation for payment pursuant 
    to s. 19 [now s. 20] of the
Insurance (Motor Vehicle) Act
.
The plaintiff did not previously advise I.C.B.C. of its action, that the defendants 
    had not appeared, or that it had taken judgment in default of appearance.  
    Further, the plaintiff did not give I.C.B.C. notice in the prescribed form 
    in accordance with s. 19(2) [now s. 20(2)].

[115]

Subsequently, the 
    plaintiff commenced action against I.C.B.C. pursuant to s. 19 [now s. 20].  
    I.C.B.C.s application to have the action dismissed on a summary trial was 
    dismissed, and I.C.B.C. appealed.  In allowing the appeal and dismissing the 
    plaintiffs action, Mr. Justice Lambert, speaking for the Court,
said,

I will not set out s. 19 [now s. 20]; it is some pages 
    in length and sets out a complete statutory scheme for recovery from I.C.B.C. 
    for damages caused by an uninsured motorist.  The first step, as set out in 
    subsection (2), is that the claimant may apply to the Corporation in the prescribed 
    form for payment of the damages to which he claims to be entitled.

No notice was given in prescribed form.  The form that 
    is prescribed is set out in the Regulations and takes the shape of a statutory 
    declaration.

[116]

After setting out s. 19(6) [now s. 20(6)], Mr. Justice Lambert concluded,

In my opinion, there is a statutory condition precedent 
    to the commencement of an action against I.C.B.C.  Unless that statutory condition 
    precedent, consisting of the requirement for the filing of a statutory declaration 
    is complied with, the action is not a valid one.

[117]

These principles are equally applicable to I.C.B.C. when it endeavours 
    to recover reimbursement under s. 20(11) of the
Act
from an 
    uninsured motorist.  This is a statutory right and, in order to exercise it, 
    I.C.B.C. must bring itself strictly within the provisions of the scheme.  
    I.C.B.C. has failed to do so in this case.

[118]

First, I.C.B.C. did not comply with s. 20(3), which provides that it 
    must, on receiving an application under subsection (2), send notice of the 
    application to the uninsured motorist.  By s. 29 of the
Interpretation 
    Act
, R.S.B.C. 1996, c. 238, must is to be construed as imperative.  
    According to the
Concise Oxford Dictionary
, 8th ed. (Clarendon 
    Press: Oxford, 1990) at p. 591, imperative means, 1. urgent.  2 obligatory.  
    3. commanding, peremptory.  Thus, a matter that must be done on receiving 
    something is a matter that must be done immediately after receipt of the thing.  
    That is the plain and ordinary meaning of these words in their context.  The 
    purpose of requiring I.C.B.C. to give immediate notice of a claim to the uninsured 
    motorist is obviously to allow the motorist a timely opportunity to demonstrate 
    that he or she is not uninsured, if that might be the case, and an opportunity 
    to take appropriate steps to resist the claim advanced under s. 20, including 
    an opportunity to marshal the available evidence to contest the claim as to 
    liability and damages and, as well, to negotiate a compromise on perhaps more 
    favourable terms.  Here, I.C.B.C. received the application from Mr. Chan on 
    March 2, 1993, but it did not send notice of the application to Mr. Hosseini 
    until November 9, 1998, more than five years later.  That is an egregious 
    breach of s. 20(3).

[119]

The trial judge did not deal expressly with the failure of I.C.B.C. 
    to give timely notice to Mr. Hosseini.  It appears that he considered this 
    point to be subsumed in Mr. Hosseinis allegation of abuse of process, which 
    he rejected on the basis that Mr. Hosseini was not prejudiced in any way 
    by the manner in which I.C.B.C. has proceeded.  With respect, whether Mr. 
    Hosseini was prejudiced by the failure of I.C.B.C. to comply with the mandatory 
    direction set out in s. 20(3) is not relevant.  The giving of notice in accordance 
    with s. 20(3) was a condition precedent to I.C.B.C.s right to rely on the 
    cause of action granted in s. 20(11), and its failure to satisfy the condition 
    precludes it from doing so.

[120]

Further, I.C.B.C. contravened s. 20(10), which provides that I.C.B.C. 
    must not settle, without the uninsured motorists consent, for an amount 
    in excess of the amount to be paid to the claimant under s. 20(9).  Section 
    20(9) authorizes I.C.B.C., in its discretion, to pay any settlement or judgment 
    made or entered in respect of the claimants claim against the uninsured motorist.

[121]

It is common ground that Mr. Hosseini did not consent to the settlement 
    with Mr. Chan or to the order entered to record it as a judgment of the court.  
    Moreover, it is not disputed that the settlement amount of $1,260,000 paid 
    to Mr. Chan by I.C.B.C. included amounts for which Mr. Hosseini was not liable 
    in the action brought against him by Mr. Chan.  Section 20 authorized settlement 
    of, or judgment upon, Mr. Chans claim for damages for bodily injury and property 
    damage against Mr. Hosseini and nothing else.  Thus, the settlement and the 
    judgment did not fall within s. 20(10) of the
Act
.

[122]

The trial judge dealt with this point in his discussion of abuse of 
    process, as well.  He said,

[49]      The rights of the Corporation to reimbursement under s. 20 are 
    of a more ordinary nature than the rights under section 21; indeed they appear 
    to be similar to the non-statutory equitable right of recoupment.

[50]      In the result, even if Mr. Hosseini was able to demonstrate 
    that the settlement entered into by I.C.B.C. was extravagant, he would not 
    escape the obligation to indemnify the Corporation for that portion of the 
    settlement that represented Mr. Chans actual damages.  That would be the 
    case whether he was an uninsured motorist or an insured in breach of conditions 
    of the policy.

[51]      In the circumstances, I am unable to find that Mr. Hosseini 
    has been prejudiced in any way by the manner in which I.C.B.C. has proceeded.  
    I find no abuse of process.

[123]

Accordingly, after finding Mr. Hosseini liable for Mr. Chans injuries, 
    the trial judge summarily assessed the value of Mr. Chans claims against 
    others included in the settlement in order to arrive at the amount for which 
    he found Mr. Hosseini liable to reimburse I.C.B.C.  This process was carried 
    out arbitrarily, since none of the other claims included in the settlement 
    and judgment against Mr. Hosseini were formally before the trial judge for 
    assessment.

[124]

With respect, whether the settlement in excess of the amount permitted 
    by s. 20(10) prejudiced Mr. Hosseini was not a relevant consideration.  Moreover, 
    nothing in s. 20 of the
Act
authorizes the arbitrary procedure 
    followed by the trial judge.  Accordingly, the trial judge erred in proceeding 
    as he did.

[125]

In summary, the requirements of s. 20(3) and s. 20(10) are conditions 
    precedent to the right of I.C.B.C. to bring action and to recover judgment 
    against Mr. Hosseini under s. 20(11).  By failing to satisfy these conditions, 
    I.C.B.C. failed to bring itself within the legislative scheme embodied in 
    s. 20.  Consequently, it did not establish a valid cause of action against 
    Mr. Hosseini under s. 20(11).

[126]

Moreover, although he did not expressly say so, the trial judge must 
    have concluded that I.C.B.C. had settled with Mr. Chan pursuant to s. 20(5)(a) 
    of the
Act
.  With respect, that is a palpable and overriding 
    error of fact.

[127]

The basis of I.C.B.C.s claim was set out in its amended statement 
    of claim:

6.         On or about January 20, 1999, ICBC entered into a settlement 
    with Chan in the amount of $1,260,000 (the Chan Settlement) pursuant to 
    section 20(5) of the Act-1996 and section 148.1 of the Regulations to the 
    Act-1996 (the Regulations).  The settlement was memorialized in an order 
    of this Court, pronounced January 20, 1999, in which judgment was granted 
    in the following terms:

THIS 
    COURT DOES ORDER that the Plaintiff have judgment against the Defendant in 
    the sum of ONE MILLION TWO HUNDRED SIXTY THOUSAND DOLLARS ($1,260,000), inclusive 
    of taxable costs and disbursements in respect of the Plaintiffs claim for 
    general damages, special damages and court order interest and including all 
    other claims.

[128]

However, as my colleague has pointed out (in paragraph 37 of his reasons, 
    above), I.C.B.C. initially pleaded in paragraph 6 of its statement of claim 
    in the underlying action that it settled with Mr. Chan pursuant to s. 21(2) 
    of the
Act
and, in paragraph 9, that the underlying action was 
    brought pursuant to s. 21(6), although it later amended its statement of claim 
    to abandon this position.  Nevertheless, the facts in the record clearly support 
    the initial pleas.  The settlement negotiations with Mr. Chan were initiated 
    by a written offer made by I.C.B.C. pursuant to the
Rules of Court
.  
    The offer was styled in the action brought by Mr. Chan in which I.C.B.C. had 
    appeared as a third party pursuant to s. 21.  The settlement with Mr. Chan 
    was reached on January 20, 1999, on the eve of trial of that action, and I.C.B.C. 
    consented to judgment in that action.  The settlement funds were paid to Mr. 
    Chan and he executed a release and an assignment of his rights to I.C.B.C. 
    on February 10, 1999.  It was not until February 11, 2002 that I.C.B.C. amended 
    its statement of claim in the underlying action to abandon its claim under 
    s. 21.

[129]

Thus, the settlement with Mr. Chan was clearly made by I.C.B.C. in 
    its capacity as a third party pursuant to the provisions of s. 21 of the
Act
.  
    Accordingly, the summary trial proceeded and the judgment was granted on a 
    manifestly erroneous factual basis and this factual error led the trial judge 
    to a result that was clearly wrong.  Since the settlement was not made under 
    s. 20(5)(a) of the
Act
, s. 20(11) was not applicable:  I.C.B.C. 
    had no right under s. 20(11) to recover reimbursement from Mr. Hosseini for 
    a settlement entered into pursuant to s. 21(2).

[130]

My conclusion that I.C.B.C.s failure to satisfy the necessary conditions 
    precedent precludes it from relying on s. 20(11) is sufficient to dispose 
    of this appeal and I do not find it necessary to comment on the many other 
    submissions that were advanced.  Accordingly, I agree with Mr. Justice Thackray 
    that the appeal must be allowed and that the judgment below must be set aside 
    and I.C.B.C.s action dismissed.







The 
    Honourable Mr. Justice Smith







I Agree:







The Honourable 
    Madam Justice Newbury






